EXHIBIT A
Affiliated FM Insurance Company
P.O Box 7500
Johnston, RI 02919

DECLARATIONS PAGE
Policy No.                                  Previous Policy No.                        DATE OF ISSUE
ES209                                       ER679                                      04-Dec-2019
Account No.
1-86940


In consideration of this Policy’s Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and the
premium charged, Affiliated FM Insurance Company, hereinafter referred to as the “Company”, does insure:


                          INSURED:

                          Pawn America Minnesota LLC
                          181 South River Ridge Circle
                          Burnsville, MN 55337




                                              (For Complete Title See Policy)



The term of this Policy is from the 1st day of December 2019 to the 1st day of December 2020 at 12:01a.m.,
Standard Time, at the Locations of property involved as provided in this Policy.

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
except as hereinafter excluded, while located as described in this Policy.

This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part
of this Policy, together with such other provisions and agreements as may be added to this Policy.

In Witness, this Company has issued this Policy at its office in Park Ridge, Illinois this 4th day of December 2019.




______________________________________
Authorized Signature                                           Secretary                         President
JD/pkm

PRO DEC 4100 (04/15)
© 2017 AFM. All rights reserved.
                                               DECLARATIONS
A. POLICY TERM:

01-December-2019 to 01-December-2020

B. NAMED INSURED:

Pawn America Minnesota LLC, and its wholly or majority owned subsidiaries and any interest which may now exist or
hereinafter be created or acquired which are owned, controlled or operated by any one or more of those named insureds.

C. POLICY LIMIT:

This Company's total limit of liability, including any insured Business Interruption loss, will not exceed the Policy Limit
of $40,000,000 as a result of any one occurrence subject to the respective sub-limits of liability shown elsewhere in this
Policy.

D. POLICY TERRITORY:

Coverage provided by this Policy is limited to property while located within the United States of America and Canada
except as follows:


Cyber Coverage Territory

Coverage provided in Data Restoration; Data Service Provider Property Damage and Business Interruption and Owned
Network Interruption is limited to anywhere in the world except Cuba, Iran, North Korea, Sudan, Syria or Crimea
Region of Ukraine.



E. INSURANCE PROVIDED:

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
except as hereinafter excluded, while located as follows:
See Attached Location Schedule.




PRO S-1 4100 (01/17)                                                                             Page 1 of 10
Affiliated FM Policy No. ES209                                                © 2019 AFM. All rights reserved.
                                               DECLARATIONS

F. SUB-LIMITS:

Unless otherwise stated below or elsewhere in this Policy, the following sub-limits of liability, including any insured
Business Interruption loss, will be the maximum payable and will apply on a per occurrence basis.
The sub-limits stated below or elsewhere in this Policy are part of and not in addition to the Policy Limit.
When a limit of liability applies to a location or property, such limit of liability will be the maximum amount payable for
all loss or damage.
There shall be no liability under this Policy when “NOT COVERED” is shown as a sublimit.
1.       $10,000,000       Earth Movement annual aggregate for all coverages provided, and is the maximum amount
                           payable for all loss or damage caused by or resulting from Earth Movement, not to exceed:
               $50,000     Earth Movement annual aggregate as respects Data Service Provider, Errors and Omissions,
                           Off-Premises Service Interruption, Unnamed Property and Supply Chain combined.
2.       $10,000,000       Flood annual aggregate for all coverages provided, and is the maximum amount payable for
                           all loss or damage caused by or resulting from Flood, not to exceed:
               $50,000     Flood annual aggregate as respects Data Service Provider, Errors and Omissions, Off-
                           Premises Service Interruption, Unnamed Property and Supply Chain combined.
3.             $50,000     Cyber event annual aggregate as respects Data Restoration and Owned Network
                           Interruption combined.
4.             $50,000     Cyber event annual aggregate for loss or damage to stock in process or finished goods
                           manufactured by or for the Insured caused by or resulting from cyber event that impacts the
                           processing, manufacturing, or testing of such property or while it is otherwise being worked
                           on.

Additional Coverages
$1,000,000                 Accounts Receivable
$100,000                   Arson or Theft Reward
Policy Limit               Brand Protection
$100,000                   Change of Temperature
$100,000                   Communicable Disease - Property Damage annual aggregate
$500,000                   Data Restoration annual aggregate
$50,000                    Data Service Provider - Property Damage annual aggregate
Policy Limit               Debris Removal
Policy Limit               Decontamination Costs
$100,000                   Deferred Payment
Policy Limit               Demolition and Increased Cost of Construction
$1,000,000                 Errors and Omissions
$250,000                   Expediting Expenses
$100,000                   Fine Arts not to exceed $10,000 per item for irreplaceable Fine Arts
$50,000                    Green Coverage not to exceed 25% of the amount of the property damage loss
$50,000                    Land and Water Clean Up Expense annual aggregate
$100,000                   Locks and Keys
$100,000                   Money and Securities
$2,500,000                 Newly Acquired Property
$500,000                   Off-Premises Service Interruption - Property Damage
$100,000                   Professional Fees
Policy Limit               Property Removed from a Location
Policy Limit               Protection and Preservation of Property - Property Damage not to exceed $250,000 for
                           security costs


PRO S-1 4100 (01/17)                                                                             Page 2 of 10
Affiliated FM Policy No. ES209                                                © 2019 AFM. All rights reserved.
                                            DECLARATIONS

$100,000                Tax Treatment
$100,000                Tenants Legal Liability
                        Terrorism Coverage and the Supplemental United States Certified Act of Terrorism
                        Endorsement
$100,000                    A. United States Certified Act of Terrorism coverage
$100,000                    B. Terrorism Coverage for Locations Outside of the United States annual aggregate
                                 not to exceed $100,000 annual aggregate for Property Removed from a
                                 Location, Unnamed Property and Flood
$500,000                Transit not to exceed $250,000 for Business Interruption
$1,000,000              Unnamed Property
$500,000                Valuable Papers and Records not to exceed $10,000 per item for irreplaceable Valuable
                        Papers and Records


Business Interruption Coverage
$5,000,000              Gross Earnings not to exceed 30 days for ordinary payroll
NOT COVERED             Gross Profits
$5,000,000              Rental Income
$1,000,000              Extra Expense

Business Interruption Coverage Extensions
$100,000                Attraction Property
30 Days                 Civil or Military Authority
$100,000                Communicable Disease - Business Interruption annual aggregate for a 12 Month Period of
                        Liability
$100,000                Contractual Penalties
$100,000                Crisis Management not to exceed 30 Days
$50,000                 Data Service Provider - Business Interruption annual aggregate
365 Days                Extended Period of Liability
$500,000                Ingress/Egress
$250,000                Leasehold Interest
$100,000                Logistics Extra Cost
$500,000                Off-Premises Service Interruption - Business Interruption
Included in Cyber
Event Limit             Owned Network Interruption annual aggregate
Policy Limit            Protection and Preservation of Property - Business Interruption
Policy Limit            Research and Development
$100,000                Soft Costs
$500,000                Supply Chain




PRO S-1 4100 (01/17)                                                                        Page 3 of 10
Affiliated FM Policy No. ES209                                           © 2019 AFM. All rights reserved.
                                               DECLARATIONS

G. DEDUCTIBLE AMOUNT:

This Company will not be liable for loss or damage, including any insured Business Interruption loss, in any one
occurrence until the amount of loss or damage exceeds the deductible amount shown below and then this Company will
only be liable for its share of the loss or damage in excess of the deductible amount. If two or more deductibles apply to
a single occurrence, then no more than the largest deductible amount will apply. However, this Policy allows for the
application of separate and distinct deductibles and deductibles for specific loss or damage as shown below.
The following deductible amounts shall apply per occurrence, unless otherwise stated, for insured loss or damage under
this Policy:
1.       $100,000      Earthquake (per occurrence for all coverages provided).


2.       $100,000      Flood (per location for all coverages provided).


3.   Communicable Disease Property Damage and Business Interruption:

     Qualifying Period: This Company will not be liable for loss or damage unless access is limited, restricted or
     prohibited in excess of 48 hours.

     Should this time be exceeded, the insured costs will be calculated beginning from the time access is limited,
     restricted or prohibited subject to a deductible of $10,000.


4.   Owned Network Interruption:

     Qualifying Period: 48 hours.

     The Qualifying Period for the cost to temporarily protect under Item 4. b) shall be waived.

     Should this time be exceeded, the insured loss will be calculated beginning from the time of loss subject to a
     Business Interruption Day Equivalent Deductible:

     The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ) by 2.

     The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
     occurred at the location where the loss happened plus that proportion of the 100% annual business interruption
     value at all other locations where business interruption loss ensues, divided by the number of annual working days.




PRO S-1 4100 (01/17)                                                                               Page 4 of 10
Affiliated FM Policy No. ES209                                                © 2019 AFM. All rights reserved.
                                                                  270 Central Ave
                                                                  Johnston, RI 02919
                                                                  www.affiliatedfm.com




Thank you for placing your property insurance with AFM. We believe insurance should be
straightforward and certain. That is why our proVision ® 4100 policy is easy to read and navigate,
while providing you broad coverage.

In addition to providing property insurance, AFM would like to help you protect your business and
achieve your goals. In partnering with AFM, you have the strength of FM Global Group behind you,
including a strong balance sheet and access to our market-leading loss prevention engineering
products and services that are based on more than 180 years of experience as a property specialist.
We are eager to work with you and your broker to choose how to best identify, prioritize and reduce
future loss in a way that makes practical and affordable sense.

Our engineering services, combined with the comprehensive coverage of our proVision 4100, will
give you peace of mind and allow you to focus on what matters most—making your business thrive.
We are committed to maintaining a long-term, mutually beneficial relationship with you. And, it is
our hope that you will take advantage of the many tools and resources we offer our clients, such as
online training, onsite policy workshops and access to AFM Online, our powerful extranet that
includes policy documents and data-driven risk management tools.

If you have any questions or concerns, please do not hesitate to contact your local account team.

Respectfully,




James R. Galloway
Senior Vice President, AFM
Loss Reporting and Contact Information
Chicago Operations

Claims Manager:                                     Matthew Zwayer
                                                    Affiliated FM Insurance Company
                                                    300 South Northwest Highway
                                                    Suite 100
                                                    Park Ridge, IL 60068
                                                    Tel: 847-430-7402
                                                    Matthew.Zwayer@fmglobal.com

Property Loss Reporting Procedure:
To ensure that you receive prompt claims service, be sure to report a loss immediately. This enables us
to provide you a professional property adjuster to examine your loss. Your loss may give rise to a claim
under your Affiliated FM Insurance Company policy.
Notice of Loss:
The notice and report of any loss under an Affiliated FM Insurance Company policy may be communicated
by:
   ▪   calling the 24-hour claims hotline: 1-877-NEW-LOSS (1) 877 639 5677 or
   ▪   via email to newlosschicago@affiliatedfm.com

If this first notice and report is made orally, it should be confirmed in writing including at least the same
information as was provided in the oral first notice and report.
Leaving a Message:
When leaving a message, please include the following information:
   ▪   Name and phone number of person to contact
   ▪   A brief description of the loss

A claims adjuster will return your call promptly.


Account Engineer:                                   Jonathan Gerke
                                                    Affiliated FM Insurance Company
                                                    300 South Northwest Highway
                                                    Suite 100
                                                    Park Ridge, IL 60068
                                                    Tel: 847-430-7693
                                                    jonathan.gerke@affiliatedfm.com

Jurisdictional Services:                            For more information on our jurisdictional inspections
                                                    services, please contact the Account Engineer as listed
                                                    above.
                                                                  270 Central Ave
                                                                  Johnston, RI 02919
                                                                  www.affiliatedfm.com




Thank you for placing your property insurance with AFM. We believe insurance should be
straightforward and certain. That is why our proVision ® 4100 policy is easy to read and navigate,
while providing you broad coverage.

In addition to providing property insurance, AFM would like to help you protect your business and
achieve your goals. In partnering with AFM, you have the strength of FM Global Group behind you,
including a strong balance sheet and access to our market-leading loss prevention engineering
products and services that are based on more than 180 years of experience as a property specialist.
We are eager to work with you and your broker to choose how to best identify, prioritize and reduce
future loss in a way that makes practical and affordable sense.

Our engineering services, combined with the comprehensive coverage of our proVision 4100, will
give you peace of mind and allow you to focus on what matters most—making your business thrive.
We are committed to maintaining a long-term, mutually beneficial relationship with you. And, it is
our hope that you will take advantage of the many tools and resources we offer our clients, such as
online training, onsite policy workshops and access to AFM Online, our powerful extranet that
includes policy documents and data-driven risk management tools.

If you have any questions or concerns, please do not hesitate to contact your local account team.

Respectfully,




James R. Galloway
Senior Vice President, AFM
Loss Reporting and Contact Information
Chicago Operations

Claims Manager:                                     Matthew Zwayer
                                                    Affiliated FM Insurance Company
                                                    300 South Northwest Highway
                                                    Suite 100
                                                    Park Ridge, IL 60068
                                                    Tel: 847-430-7402
                                                    Matthew.Zwayer@fmglobal.com

Property Loss Reporting Procedure:
To ensure that you receive prompt claims service, be sure to report a loss immediately. This enables us
to provide you a professional property adjuster to examine your loss. Your loss may give rise to a claim
under your Affiliated FM Insurance Company policy.
Notice of Loss:
The notice and report of any loss under an Affiliated FM Insurance Company policy may be communicated
by:
   ▪   calling the 24-hour claims hotline: 1-877-NEW-LOSS (1) 877 639 5677 or
   ▪   via email to newlosschicago@affiliatedfm.com

If this first notice and report is made orally, it should be confirmed in writing including at least the same
information as was provided in the oral first notice and report.
Leaving a Message:
When leaving a message, please include the following information:
   ▪   Name and phone number of person to contact
   ▪   A brief description of the loss

A claims adjuster will return your call promptly.


Account Engineer:                                   Jonathan Gerke
                                                    Affiliated FM Insurance Company
                                                    300 South Northwest Highway
                                                    Suite 100
                                                    Park Ridge, IL 60068
                                                    Tel: 847-430-7693
                                                    jonathan.gerke@affiliatedfm.com

Jurisdictional Services:                            For more information on our jurisdictional inspections
                                                    services, please contact the Account Engineer as listed
                                                    above.
                   NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN
                    INSOLVENCY UNDER THE MINNESOTA INSURANCE
                            GUARANTY ASSOCIATION LAW

If the insurer who issued your property and casualty or liability insurance policy (includes homeowners
and automobile insurance) becomes impaired or insolvent you are entitled to compensation for your
policy from the assets of the insurer. The amount you recover will depend on the financial condition of
the insurer.

In addition, residents of Minnesota who purchase property and casualty or liability insurance from
insurance companies authorized to do business in Minnesota are protected, SUBJECT TO LIMITS
AND EXCLUSIONS, in the event the insurer becomes financially impaired or insolvent. This protection
is provided by the Minnesota Insurance Guaranty Association.

                              Minnesota Insurance Guaranty Association
                                  4640 West 77th Street, Suite 342
                                      Edina, Minnesota 55435
                                           (952) 831-1908

The maximum amount the guaranty association will pay in regard to a claim under all policies issued by
the same insurer is limited to $300,000. This limit does not apply to worker's compensation insurance.
Coverage by the guaranty association is subject to other substantial limitations and exclusions and
requires continued residency in Minnesota. If your claim exceeds the Guaranty Association's limits you
may still recover a part or all of that amount from the proceeds from the liquidation of the insolvent
insurer, if any exist. Funds to pay claims may not be immediately available. The Guaranty Association
assesses insurers licensed to sell property & casualty insurance in Minnesota after the insolvency
occurs. Claims are paid from the assessment.

THE COVERAGE PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR
USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND
FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD
NOT RELY ON COVERAGE BY THE GUARANTY ASSOCIATION.

THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF
PROPERTY AND CASUALTY INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENTTHEIR
INSURANCE CARRIER BECOMES FINANCIALLY INSOLVENT THIS NOTICE IN NO WAY IMPLIES
THAT THE COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL PROPERTY
AND CASUALTY INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE.




6744 (7/03)                                                   AFFILIATED FM INSURANCE COMPANY
                               WISCONSIN COMPLAINT NOTICE

                   KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS

PROBLEMS WITH YOUR INSURANCE? – If you are having problems with your insurance
company or agent, do not hesitate to contact the insurance company or agent to resolve your problem:

                Affiliated FM Insurance Company
                P.O. Box 7500
                Johnston, RI 02919

                Tel: 1-800-343-7722
                Fax: 1-401-275-3026




You can also contact the OFFICE OF THE COMMISSIONER OF INSURANCE, a state agency
which enforces Wisconsin’s insurance laws, and file a complaint. You can contact the OFFICE OF
THE COMMISSIONER OF INSURANCE by writing to:

                Office of the Commissioner of Insurance
                Information and Complaints Section
                P.O. Box 7873
                Madison, WI 53707-7873

or you can call 1-800-236-8517 outside of Madison or (608) 266-3585 in Madison, and request a
complaint form.




7148 (7/03)                                               AFFILIATED FM INSURANCE COMPANY
                                               DECLARATIONS

5.   Data Restoration:

     Qualifying Period: 48 hours.

     Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
     to a deductible of:

     A. Property Damage: $10,000

     B. Business Interruption Day Equivalent Deductible:

     The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ) by 2.

     The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
     occurred at the location where the physical damage happened plus that proportion of the 100% annual business
     interruption value at all other locations where business interruption loss ensues, divided by the number of annual
     working days.


6.   Data Service Provider - Property Damage and Business Interruption:

     Qualifying Period: 24 hours.

     Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
     to a deductible of:

     A. Property Damage: $10,000

     B. Business Interruption Day Equivalent Deductible:

     The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
     (DEQ) by 2.

     The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
     occurred at the location where the physical damage happened plus that proportion of the 100% annual business
     interruption value at all other locations where business interruption loss ensues, divided by the number of annual
     working days.


7.   Off Premises Service Interruption Property Damage and Business Interruption:

     Qualifying Period: This Company will not be liable for loss or damage unless the Period of Liability exceeds 48
     hours.

     Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
     to the deductible(s) that would have applied to the cause of the interruption of services, but not less than $10,000.


8.        $10,000        All Other Losses.




PRO S-1 4100 (01/17)                                                                             Page 5 of 10
Affiliated FM Policy No. ES209                                                © 2019 AFM. All rights reserved.
                                                DECLARATIONS

H. SPECIAL TERMS AND CONDITIONS:

1. Business Interruption Coverage Sub-Limit - PRO 709 (1/17)

    The Business Interruption Coverage in SUB-LIMITS are amended to the following:

    Business Interruption Coverage

    This Company's total limit of liability for insured Business Interruption loss, will not exceed Business Interruption
    Limit of $6,000,000 as a result of any one occurrence subject to the respective sub-limits of liability shown below.

    $5,000,000                  Gross Earnings not to exceed 30 days for ordinary payroll
    NOT COVERED                 Gross Profits for 12 months Period of Liability not to exceed 30 days for ordinary
                                payroll
    $5,000,000                  Rental Income
    $1,000,000                  Extra Expense


2. Retail Selling Price Valuation

    LOSS ADJUSTMENT AND SETTLEMENT, VALUATION. item 4. of this Policy is amended to:

    4.   a) On finished goods manufactured by the Insured, the regular cash selling price, less all discounts and
            charges to which such finished goods would have been subject had no loss happened.

         b) On other merchandise not manufactured by the Insured:

             i)   On retail goods at a retail store, the regular cash selling price, less all discounts and charges which the
                  merchandise would have been subject to had no loss happened.

             ii) On retail goods at a manufacturing plant or warehouse, the replacement cost.


3. Additional Named Insured - PRO 65 (04/15)

    The following is (are) added as Additional Named Insured(s) on property described below, as their interest may
    appear:

    Additional Named Insured and Address                         Location/ Interest

    Pawn America Wisconsin, LLC                                  500 North Westhill Boulevard, Appleton, WI, 54914
                                                                 1235 Crossing Meadows Drive, Onalaska, WI, 54650
                                                                 1424 Schofield Avenue, Schofield, WI, 54476
                                                                 7530 West Lincoln Avenue, West Allis, WI, 53219

   Pawn America Minnesota, LLC
   Pawn America Minnesota, LLC dba My Bridge Now
   Payday America Inc.
   PAL Management Inc.
   PAL Card Minnesota LLC dba Cash Pass Network
   PAL Minnesota LTD
   RFP LLC
   Rixmann Amcon LLC
   Rixmann McAndrews Center LLC
   2600 Nicollet LLC

PRO S-1 4100 (01/17)                                                                               Page 6 of 10
Affiliated FM Policy No. ES209                                                 © 2019 AFM. All rights reserved.
                                            DECLARATIONS

   Rixmann Midway LLC
   Rixmann-Central Avenue II LLC
   Pawn Family Limited Partnership
   PA Holdings LLC
   Wayne Rixmann Grandchildren Irrovecable Trust


4. Mortgagee/Lenders Loss Payable - PRO 66 (4/15)

    Subject to the GENERAL CONDITIONS, MORTGAGEE/LENDERS LOSS PAYABLE, loss, if any, under this
    Policy will be adjusted with and made payable to the Insured and the following, as their interest may appear:

    Mortgagee/Lender and Address                   Location/Interest

   Triumph Community Bank NA                       1235 Crossing Meadows Drive Onalaska, WI
   Its subsidiaries and/or affiliates
   2151 US Highway 20
   Elgin, IL 60124

    People's Bank of Commerce                      181 South River Ridge Circle, Burnsville, MN
    3316 West 66th Street
    Suite 100
    Edina, MN 55435

    Bremer Bank, a National Association            2600 Nicollet Avenue, Minneapolis, MN
    1995 Rahncliff Court
    Eagan, MN 55122

    Bell Bank                                      RE: Property, fixtures and business assest located at
    ISAOA ATIMA                                    15 Coon Rapids Boulevard, Coon Rapids, MN and
    P O Box 10817                                  13959-13965 Grand Avenue, Burnsville, MN
    Fargo, ND 58106

   National Retail Properties, Inc.                789 53rd Avenue Northeast, Fridley, MN, 55421
   450 South Orange Avenue, Suite 900              1565 Tullamore Street, Mankato, MN, 56001
   Orlando, FL 32801

   Minnesota Bank & Trust                          13957-13965 Grand Avenue, Burnsville, MN, 55337
   PO Box 7091
   Troy, MI 48007-7091




PRO S-1 4100 (01/17)                                                                         Page 7 of 10
Affiliated FM Policy No. ES209                                            © 2019 AFM. All rights reserved.
                                                DECLARATIONS

5. Loss Payee - PRO 68 (4/15)

    Subject to the LOSS ADJUSTMENT AND SETTLEMENT, LOSS ADJUSTMENT AND PAYABLE, loss, if any,
    under this Policy will be adjusted with and made payable to or as directed by the Insured and the following, as their
    interest may appear:

    Loss Payee and Address                              Location/Interest

    Klein Bank                                          1565 Tullamore Street
    P O Box 487                                         Mankato, MN
    Chaska, MN 55318-0487                               Lease #4725, BPP

    Lease Finance Group, a division of                 Lease 14725-2, 1713-1717 Rice Street,
    Signature Bank and/or its assigns                  Roseville, MN
    9800 Bren Road East                                Lease 14725-7, 1565 Tullamore Street, Mankato, MN
    Suite 200                                          Lease 4780-1, 181 River Ridge Circle, Burnsville, MN
    Minnetonka, MN 55343                               Lease 4840-1, 2550 West Division Street, St. Cloud, MN
                                                       Lease 4840-2, 7530 West Lincoln Avenue, West Allis, WI

    MidCountry Equipment Finance                       Leased equipment at all locations
    7825 Washington Avenue South
    Suite 120
    Bloomington, MN 55439

    Marco                                              Printers/copiers at 181 South River Ridge Circle,
    Insurance Verification Center                      Burnsville, MN
    c/o ABIC Commercial Tracking Services
    5th Floor
    P O Box 979280
    Miami, FL 33197-9280

    The receipt by the designated payee will constitute a release in full of all liability with respect to such loss



6. United States Certified Act of Terrorism 2015

    As respects the United States, its territories and possessions and the Commonwealth of Puerto Rico, the definition of
    terrorism contained in DEFINITIONS is declared null and void and it is agreed that an event defined as a Certified
    Act of Terrorism under the terms of the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
    TERRORISM ENDORSEMENT attached to this Policy shall be considered terrorism within the terms of this
    policy. Notwithstanding anything contained in this Policy to the contrary, this Policy provides coverage for direct
    physical loss or damage to insured property and any resulting Business Interruption loss, as provided in the Policy,
    caused by or resulting from a Certified Act of Terrorism only to the extent coverage is provided under the terms and
    conditions of the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT
    attached to this policy. Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
    STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT and this Policy is not recoverable under this
    Policy.




PRO S-1 4100 (01/17)                                                                                Page 8 of 10
Affiliated FM Policy No. ES209                                                  © 2019 AFM. All rights reserved.
                                              DECLARATIONS

I. INDEX OF FORMS:

The following forms are made part of this Policy:
Title                                                    Form No.                      Edition
Declarations Page                                        PRO DEC 4100                  (04/15)

Declarations                                             PRO S-1 4100                  (01/17)

All Risk Coverage                                        PRO AR 4100                   (01/17)

Cyber Event Endorsement                                  PRO CYBER EVENT               (06/19)
                                                         4100

Supplemental United States Certified Act of Terrorism    7312                          (1/15)
Endorsement

Minnesota Amendatory Endorsement                         AFM 6503                      (04/15)

Wisconsin Amendatory Endorsement                         AFM 3884                      (04/15)




PRO S-1 4100 (01/17)                                                            Page 9 of 10
Affiliated FM Policy No. ES209                               © 2019 AFM. All rights reserved.
                                            DECLARATIONS

Location Schedule
1. 181 South River Ridge Circle, Burnsville, MN, 55337, Index No. 003304.69
2. 200 Highway 13 West, Burnsville, MN, 55337
3. 700-701 West Main Street, Anoka, MN, 55303
4. 8650 Lyndale Avenue South, Bloomington, MN, 55420
5. 13959-13965 Grand Avenue, Burnsville, MN, 55337
6. 15 Coon Rapids Boulevard Northwest, Coon Rapids, MN, 55448
7. 339 East Central Entrance, Duluth, MN, 55811
8. 789 53rd Avenue Northeast, Fridley, MN, 55421
9. 785 53rd Avenue Northeast, Fridley, MN, 55421
10. 1565 Tullamore Street, Mankato, MN, 56001
11. 4134 West Broadway Avenue, Robbinsdale, MN, 55422
12. 4121 Lakeland Avenue North, Robbinsdale, MN, 55422
13. 770 1st Avenue Southeast, Rochester, MN, 55904
14. 1713-1717 Rice Street, Roseville, MN, 55113
15. 2550 West Division Street, Saint Cloud, MN, 56301
16. 1674 Robert Street South, West Saint Paul, MN, 55118
17. 500 North Westhill Boulevard, Appleton, WI, 54914
18. 1235 Crossing Meadows Drive, Onalaska, WI, 54650
19. 1424 Schofield Avenue, Schofield, WI, 54476
20. 7530 West Lincoln Avenue, West Allis, WI, 53219
21. 2600 Nicollet Avenue, Minneapolis, MN, 55408
22. 1682 Robert Street South, Saint Paul, MN, 55118-3918
23. 1753 Thierer Road, Madison, WI, 53704-3721
24. 3255 Neil Armstrong Boulevard, Eagan, MN, 55121




PRO S-1 4100 (01/17)                                                                     Page 10 of 10
Affiliated FM Policy No. ES209                                          © 2019 AFM. All rights reserved.
                                                   ALL RISK COVERAGE

Table of Contents

PROPERTY INSURED................................................................................................................. 1
   Real Property ............................................................................................................................................................. 1
   Personal Property ...................................................................................................................................................... 1

PROPERTY EXCLUDED ............................................................................................................ 1
EXCLUSIONS................................................................................................................................ 2
   Group I ...................................................................................................................................................................... 2
   Group II ..................................................................................................................................................................... 3
   Group III.................................................................................................................................................................... 4

ADDITIONAL COVERAGES ..................................................................................................... 5
   Accounts Receivable ................................................................................................................................................. 5
   Arson or Theft Reward .............................................................................................................................................. 5
   Brand Protection........................................................................................................................................................ 6
   Change of Temperature ............................................................................................................................................. 6
   Communicable Disease – Property Damage ............................................................................................................. 6
   Data, Programs or Software ...................................................................................................................................... 7
   Debris Removal ......................................................................................................................................................... 8
   Decontamination Costs.............................................................................................................................................. 8
   Deferred Payment ...................................................................................................................................................... 8
   Demolition and Increased Cost of Construction ........................................................................................................ 9
   Earth Movement ...................................................................................................................................................... 10
   Errors and Omissions .............................................................................................................................................. 10
   Expediting Expenses ............................................................................................................................................... 10
   Fine Arts and Valuable Papers and Records ........................................................................................................... 11
   Flood ....................................................................................................................................................................... 11
   Green Coverage ....................................................................................................................................................... 11
   Land and Water Clean Up Expense......................................................................................................................... 12
   Locks and Keys ....................................................................................................................................................... 12
   Money and Securities .............................................................................................................................................. 12
   Newly Acquired Property........................................................................................................................................ 12


PRO AR 4100 (01/17)                                                                     i
© 2017 AFM. All rights reserved.
  Off-Premises Data Services – Property Damage…………………………………………………………………..13
  Off-Premises Service Interruption – Property Damage ........................................................................................... 13
  Professional Fees ..................................................................................................................................................... 13
  Property Removed from a Location ........................................................................................................................ 14
  Protection and Preservation of Property – Property Damage .................................................................................. 14
  Tax Treatment ......................................................................................................................................................... 14
  Tenants Legal Liability ........................................................................................................................................... 15
  Terrorism ................................................................................................................................................................. 15
  Transit ..................................................................................................................................................................... 16
  Unnamed Property................................................................................................................................................... 18

BUSINESS INTERRUPTION .................................................................................................... 19
  Loss Insured ............................................................................................................................................................ 19
  Business Interruption Coverage .............................................................................................................................. 20
           Gross Earnings .............................................................................................................................................. 20
           Gross Profits .................................................................................................................................................. 20
           Rental Income ............................................................................................................................................... 21
           Extra Expense ................................................................................................................................................ 22
           BI Select ........................................................................................................................................................ 22
  Period of Liability ................................................................................................................................................... 22
  Business Interruption Exclusions ............................................................................................................................ 23

BUSINESS INTERRUPTION COVERAGE EXTENSIONS ................................................. 24
  Attraction Property .................................................................................................................................................. 24
  Civil or Military Authority ...................................................................................................................................... 24
  Communicable Disease – Business Interruption………………………………………………………………… 24
  Computer Systems Non-Physical Damage .............................................................................................................. 25
  Contractual Penalties ............................................................................................................................................... 25
  Crisis Management .................................................................................................................................................. 26
  Extended Period of Liability ................................................................................................................................... 26
  Ingress/Egress.......................................................................................................................................................... 27
  Leasehold Interest ................................................................................................................................................... 27
  Logistics Extra Cost ................................................................................................................................................ 27
  Off-Premises Data Services – Business Interruption………………………………………………………………28
  Off-Premises Service Interruption – Business Interruption ..................................................................................... 29
  Protection and Preservation of Property – Business Interruption ............................................................................ 30
  Research and Development ..................................................................................................................................... 30


PRO AR 4100 (01/17)                                                                    ii
© 2017 AFM. All rights reserved.
   Soft Costs ................................................................................................................................................................ 30
   Supply Chain ........................................................................................................................................................... 30

LOSS ADJUSTMENT AND SETTLEMENT .......................................................................... 32
   Abandonment .......................................................................................................................................................... 32
   Appraisal ................................................................................................................................................................. 32
   Collection From Others ........................................................................................................................................... 32
   Company Option ..................................................................................................................................................... 32
   Currency for Loss Payment ..................................................................................................................................... 32
   Legal Action Against this Company ....................................................................................................................... 33
   Loss Adjustment and Payable ................................................................................................................................. 33
   Other Insurance ....................................................................................................................................................... 33
   Requirements in Case of Loss ................................................................................................................................. 33
   Settlement of Claims ............................................................................................................................................... 34
   Subrogation ............................................................................................................................................................. 35
   Valuation ................................................................................................................................................................. 35

GENERAL CONDITIONS ......................................................................................................... 37
   Application of Policy to Date or Time Recognition ................................................................................................ 37
   Cancellation/Non-Renewal ..................................................................................................................................... 37
   Conformity to Statute .............................................................................................................................................. 37
   First Named Insured ................................................................................................................................................ 37
   Increase in Hazard ................................................................................................................................................... 38
   Inspections............................................................................................................................................................... 38
   Liberalization Clause ............................................................................................................................................... 38
   Misrepresentation and Fraud ................................................................................................................................... 38
   Mortgagee/Lenders Loss Payable............................................................................................................................ 38
   Policy Modification ................................................................................................................................................. 40
   Reinstatement of Limits after a Loss ....................................................................................................................... 40
   Suspension............................................................................................................................................................... 40
   Transfer or Rights and Duties under this Policy...................................................................................................... 40

DEFINITIONS ............................................................................................................................. 41




PRO AR 4100 (01/17)                                                                    iii
© 2017 AFM. All rights reserved.
                                          ALL RISK COVERAGE
This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
hereinafter excluded, while located as described in this Policy.

A. PROPERTY INSURED
     This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, at or within 1,000 feet of a
     described location, to the extent of the interest of the Insured in such property.

     1.   Real Property in which the Insured has an insurable interest.

     2.   Personal Property:

          a) Owned by the Insured.

          b) Consisting of improvements and betterments in which the Insured has an insurable interest.

          c)   Of directors, officers and employees of the Insured.

          d) Of others in the Insured’s custody to the extent the Insured is under obligation to keep insured for physical loss or
             damage insured by this Policy.

          e)   Of others in the Insured’s custody to the extent of the Insured’s legal liability for insured physical loss or damage
               to such Personal Property.

               This Company may defend that portion of any suit against the Insured that alleges such liability and seeks damages
               for such insured physical loss or damage to such Personal Property. This Company may, without prejudice,
               investigate, negotiate and settle any claim or suit as this Company deems expedient.

     This Policy also insures the interest of contractors and subcontractors in insured property during construction, while at or
     within 1,000 feet of a described location, to the extent that the Insured has agreed, prior to loss, to keep such interest insured
     for insured physical loss or damage to such property. Such interest of contractors and subcontractors is limited to the property
     for which they have been hired to perform work and will not extend to any Business Interruption coverage provided in this
     Policy.

B. PROPERTY EXCLUDED
     This Policy excludes the following except as otherwise stated in this Policy:

     1.   Land, water or any substance in or on land.

     2.   Growing crops, standing timber or animals.

     3.   Bridges and tunnels intended for use by motor vehicles licensed for highway use.

     4.   Reservoirs, canals, dikes or dams.

     5.   Docks, piers or wharves which are not a structural part of a building.

     6.   Currency, money, notes or securities, except as provided by the Money and Securities coverage in this Policy.

     7.   Motor vehicles licensed for highway use or owned by directors, officers or employees of the Insured.


PRO AR 4100 (01/17)                                                                                                  Page 1 of 44
© 2017 AFM. All rights reserved.
     8.   Satellites, aircraft or watercraft, except if on land, unfueled and manufactured by the Insured.

     9.   Property sold by the Insured under conditional sale, trust agreement, installment payment or other deferred payment
          plan after delivery to the customer, except as provided by the Deferred Payment coverage in this Policy.

     10. Underground mines or mine shafts or any property within such mine or shaft.

     11. Property while in transit, except as otherwise provided in this Policy.

     12. Electronic data, programs or software, except when they are stock in process, finished goods manufactured by the
         Insured, raw materials, supplies or other merchandise not manufactured by the Insured or as provided by the Data,
         Programs or Software coverage in this Policy.

     13. Property while located offshore, except as provided by the Transit coverage in this Policy.

C. EXCLUSIONS
     In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless otherwise stated:

     GROUP I: This Policy excludes loss or damage directly or indirectly caused by or resulting from any of the following
     regardless of any other cause or event, whether or not insured under this Policy, contributing concurrently or in any other
     sequence to the loss or damage:

     1.   Nuclear reaction or nuclear radiation or radioactive contamination. However:

          a) If physical damage by fire or sprinkler leakage results, then only that resulting damage is insured; but not including
             any loss or damage due to nuclear reaction, radiation or radioactive contamination.

          b) This Policy does insure physical damage directly caused by sudden and accidental radioactive contamination,
             including resultant radiation damage, from material used or stored or from processes conducted on the location,
             provided that on the date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on the location.
             This coverage does not apply to any act, loss or damage excluded in Group I Item 2f of this Exclusions clause.

          This exclusion Group I Item 1 and the exceptions in Group I Item 1a and Group I Item 1b above do not apply to any act,
          loss or damage which also comes within the terms of exclusion Group I Item 2b of this Exclusions clause.

     2.   a) Hostile or warlike action in time of peace or war, including action in hindering, combating or defending against an
             actual, impending or expected attack by any:

               i)   Government or sovereign power (de jure or de facto);

               ii) Military, naval or air forces; or

               iii) Agent or authority of any party specified in i) or ii) above.

          b) Discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear fission,
             fusion or radioactive force, whether in time of peace or war and regardless of who commits the act.

          c)   Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental authority in hindering,
               combating or defending against such an event.

          d) Seizure or destruction under quarantine or custom regulation, or confiscation by order of any governmental or public
             authority.

          e)   Risks of contraband, or illegal transportation or trade.

PRO AR 4100 (01/17)                                                                                                Page 2 of 44
© 2017 AFM. All rights reserved.
          f)   Terrorism, including action taken to prevent, defend against, respond to or retaliate against terrorism or suspected
               terrorism, except to the extent provided in the Terrorism coverage of this Policy. However, if direct loss or damage
               by fire results from any of these acts (unless committed by or on behalf of the Insured), then this Policy covers only
               to the extent of the actual cash value of the resulting direct loss or damage by fire to insured property. This coverage
               exception for such resulting fire loss or damage does not apply to:

               i)   Direct loss or damage by fire which results from any other applicable exclusion in the Policy, including the
                    discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear fission,
                    fusion or radioactive force, whether in time of peace or war and regardless of who commits the act.

               ii) Any coverage provided in the Business Interruption section of this Policy or to any other coverages provided
                   by this Policy.

               Any act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious mischief,
               riot, civil commotion or any other risk of physical loss or damage covered elsewhere in this Policy.

               If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2a of this
               Exclusions clause then Group I Item 2a applies in place of this Group I Item 2f exclusion.

               If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2b of this
               Exclusions clause then Group I Item 2b applies in place of this Group I Item 2f exclusion.

               If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2c of this
               Exclusions clause then Group I Item 2c applies in place of this Group I Item 2f exclusion.

               If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive contamination, this Group I
               Item 2f exclusion applies in place of Group I Item 1 of this Exclusions clause.

     3.   Any dishonest act, including but not limited to theft, committed alone or in collusion with others, at any time by:

          a) An Insured or any proprietor, partner, director, trustee, officer or employee of an Insured; or

          b) Any proprietor, partner, director, trustee, or officer of any business or entity (other than a common carrier) engaged
             by an Insured to do anything in connection with property insured under this Policy.

          This Policy does insure acts of direct insured physical damage intentionally caused by an employee of an Insured or any
          individual specified in b above, and done without the knowledge of the Insured. This coverage does not apply to any
          act excluded in Group I Item 2f of this Exclusions clause. In no event does this Policy cover loss by theft by any
          individual specified in a or b above.

     4.   Lack of incoming electricity, fuel, water, gas, steam or refrigerant; outgoing sewerage; or incoming or outgoing voice,
          data or video; all when caused by an event off the location, except as provided by the Off-Premises Data Services and
          Off-Premises Service Interruption coverages in this Policy. If the lack of such a service directly causes insured physical
          damage at the location, then only that resulting damage is insured.

     5.   Earth movement, except as otherwise provided in this Policy.

     6.   Flood, except as otherwise provided in this Policy.

     7.   Seepage or influx of water from natural underground sources.

     GROUP II: This Policy excludes the following, however, if physical damage not excluded by this Policy results, then only
     that resulting damage is insured:



PRO AR 4100 (01/17)                                                                                                  Page 3 of 44
© 2017 AFM. All rights reserved.
     1.   Wear and tear, deterioration, depletion, rust, corrosion, erosion, inherent vice or latent defect.

     2.   Faulty workmanship, material, construction or design.

     3.   Loss or damage to stock or material attributable to manufacturing or processing operations while such stock or material
          is being processed, manufactured, tested or otherwise worked on.

     4.   Loss or damage caused by or resulting from:

          a) Changes of temperature, except damage to machinery or equipment including fire protective equipment;

          b) Changes in relative humidity,

          All whether atmospheric or not, except as provided by the Change of Temperature and Off-Premises Service Interruption
          coverages in this Policy.

     5.   Settling, cracking, shrinking, bulging or expansion of:

          a) Foundations.

          b) Walls.

          c)   Floors.

          d) Pavements or roadways.

          e)   Roofs.

          f)   Ceilings.

     6.   Loss or damage to personal property in the open from rain, sleet, snow, sand or dust.

     7.   Theft of precious metal or stones, except when such property is used by the Insured for industrial purposes.

     8.   Insect, animal or vermin damage.

     GROUP III: This Policy excludes:

     1.   Indirect or remote loss or damage.

     2.   Interruption of business, except to the extent provided in this Policy.

     3.   Loss of market or loss of use.

     4.   Loss or damage or deterioration arising from any delay.

     5.   Mysterious disappearance, loss or shortage disclosed on taking inventory, or any unexplained loss.

     6.   Loss from enforcement of any law or ordinance:

          a) Regulating the construction, repair, replacement, use or removal, including debris removal, of any property; or

          b) Requiring the demolition of any property, including the cost in removing its debris;




PRO AR 4100 (01/17)                                                                                             Page 4 of 44
© 2017 AFM. All rights reserved.
          Except as provided by the Decontamination Costs and Demolition and Increased Cost of Construction coverages in this
          Policy.

     7.   Loss or damage resulting from the voluntary parting with title or possession of property if induced by any fraudulent
          act or by false pretense.

     8.   Contamination, and any cost due to contamination including the inability to use or occupy property or any cost of
          making property safe or suitable for use or occupancy. If contamination due only to the actual not suspected presence
          of contaminant(s) directly results from other physical damage not excluded by this Policy, then only physical damage
          caused by such contamination may be insured. This exclusion does not apply to radioactive contamination which is
          excluded elsewhere in this Policy.

     9.   Shrinkage, evaporation or loss of weight, unless directly resulting from other physical damage not excluded by this
          Policy.

     10. Changes in color, flavor, texture or finish, unless directly resulting from other physical damage not excluded by this
         Policy.

D. ADDITIONAL COVERAGES
     The Additional Coverages below are subject to all the terms and conditions of this Policy including, but not limited to, the
     limits of liability, deductibles and exclusions shown in the Declarations section.

     1. Accounts Receivable
          This Policy covers amounts which the Insured is unable to collect as a direct result of insured physical loss or damage
          to accounts receivable records at a location.

          Coverage includes:

          a) Interest charges on any loan to offset impaired collections pending repayment of sums that cannot be collected.
             Unearned interest charges and service charges on deferred payment accounts and normal credit losses on bad debts
             will be deducted.

          b) Collection expenses in excess of normal collection costs.

          c)   Other reasonable expenses incurred by the Insured in recreating records of accounts receivable.

          After payment of loss by this Company, all amounts recovered by the Insured on accounts receivable for which the
          Insured has been indemnified will belong to and be paid to this Company by the Insured up to the total amount of loss
          paid by this Company. All recoveries in excess of such amounts will belong to the Insured.

          Accounts Receivable Exclusions: As respects Accounts Receivable, the following additional exclusions apply:

          This Policy does not cover shortage resulting from:

          a) Bookkeeping, accounting, or billing error or omission.

          b) Alteration, falsification, manipulation, concealment, destruction or disposal of records of accounts receivable
             committed to conceal the wrongful giving, taking, obtaining or withholding of money, securities or other property.




PRO AR 4100 (01/17)                                                                                              Page 5 of 44
© 2017 AFM. All rights reserved.
     2. Arson or Theft Reward
          This Policy covers payment of any reward offered by the Insured or on the Insured’s behalf for information that leads
          to conviction of the perpetrator(s) of insured:

          a) Arson to; or

          b) Theft of;

          Insured property.

     3. Brand Protection
          This Policy gives control of physically damaged property consisting of finished goods or merchandise manufactured by
          or for the Insured as follows:

          a) The Insured will have full rights to the possession and control of damaged property in the event of insured physical
             loss or damage to such property provided proper testing is done to show which property is physically damaged.

          b) The Insured using reasonable judgment will decide if the physically damaged property can be reprocessed or sold.

               Physically damaged property judged by the Insured to be:

               i) Unfit for reprocessing or selling will not be sold or disposed of except by the Insured, or with the Insured’s
                    consent.

               ii) Fit for reprocessing or selling and this Company elects to take all or any part of physically damaged branded
                   and labeled property, the Insured may at this Company’s expense:

                    (a)        Stamp "salvage" on the property or its containers; or

                    (b)        Remove or obliterate the brands or labels,

                    If doing so will not damage the property.

                    The Insured must relabel the property or containers in compliance with the applicable requirements of law.

          c)   Any salvage proceeds received will go to the:

               i) Company at the time of loss settlement; or

               ii) Insured if received prior to loss settlement and such proceeds will reduce the amount of loss payable
                    accordingly.

     4. Change of Temperature
          This Policy covers spoilage of insured stock and supplies due to:

          a) Changes of temperature or changes in relative humidity,

          Directly resulting from the interruption, in whole or part, of services consisting of electricity, gas, fuel, steam, water or
          refrigeration by reason of any accidental event, other than insured physical loss or damage, at a location.



PRO AR 4100 (01/17)                                                                                                  Page 6 of 44
© 2017 AFM. All rights reserved.
     5. Communicable Disease – Property Damage
          If a described location owned, leased or rented by the Insured has the actual not suspected presence of communicable
          disease and access to such described location is limited, restricted or prohibited by:

          a) An order of an authorized governmental agency regulating or as result of such presence of communicable disease;
             or

          b) A decision of an Officer of the Insured as a result of such presence of communicable disease,

          This Policy covers the reasonable and necessary costs incurred by the Insured at such described location for the:

          a) Cleanup, removal and disposal of such presence of communicable disease from insured property; and

          b) Actual costs or fees payable to public relations services or actual costs of using the Insured’s employees for
             reputation management resulting from such presence of communicable disease on insured property.

          This Additional Coverage does not cover any costs incurred due to any law or ordinance with which the Insured was
          legally obligated to comply prior to such presence of communicable disease.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Communicable Disease - Property Damage Exclusions: As respects Communicable Disease – Property Damage, the
          following additional exclusion applies:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

     6. Data, Programs or Software
          This Policy covers insured physical loss or damage to electronic data, programs or software, including physical loss
          or damage caused by the malicious introduction of a machine code or instruction, while anywhere within this Policy’s
          Territory, including while in transit.

          This coverage includes:

          a) The cost of the following reasonable and necessary actions taken by the Insured due to actual insured physical loss
             or damage to electronic data, programs or software:

               i)   To temporarily protect and preserve insured electronic data, programs or software.

               ii) For the temporary repair of insured physical loss or damage to electronic data, programs or software.

               iii) To expedite the permanent repair or replacement of such damaged property.

          b) The reasonable and necessary costs incurred by the Insured to temporarily protect or preserve insured electronic
             data, programs or software against immediately impending insured physical loss or damage to electronic data,
             programs or software. In the event that there is no physical loss or damage, the costs covered under this item will
             be subject to the deductible that would have applied had there been such physical loss or damage.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          This Additional Coverage excludes loss or damage to data, programs or software when they are stock in process,
          finished goods manufactured by the Insured, raw materials, supplies or other merchandise not manufactured by the
          Insured.

PRO AR 4100 (01/17)                                                                                              Page 7 of 44
© 2017 AFM. All rights reserved.
          Data, Programs or Software Exclusions: As respects Data, Programs or Software, the following additional exclusion
          applies:

          This Policy excludes the following but, if physical damage not excluded by this Policy results, then only that resulting
          damage is insured:

          a) Errors or omissions in processing or copying.

          b) Loss or damage to data, programs or software from errors or omissions in programming or machine instructions.

          Data, Programs or Software Valuation: On property insured under this coverage, the loss amount will not exceed:

          a) The cost to repair, replace or restore data, programs or software including the costs to recreate, research and
             engineer; or

          b) The blank value of the media if not repaired, replaced or restored within two years from the date of loss.

     7. Debris Removal
          This Policy covers the reasonable and necessary costs incurred to remove debris from a location that remains as the
          direct result of insured physical loss or damage.

          This coverage does not cover the costs of removing:

          a) Contaminated uninsured property; or

          b) The contaminant in or on uninsured property;

          Whether or not the contamination results from insured physical loss or damage.

          This coverage includes the costs of removal of contaminated insured property or the contaminant in or on insured
          property only if the contamination, due to the actual not suspected presence of contaminant(s), of the debris resulted
          directly from other physical damage not excluded by the Policy.

     8. Decontamination Costs
          If insured property is contaminated as a direct result of insured physical damage and there is in force at the time of the
          loss any law or ordinance regulating contamination due to the actual not suspected presence of contaminant(s), then
          this Policy covers, as a direct result of enforcement of such law or ordinance, the increased cost of decontamination
          and/or removal of such contaminated insured property in a manner to satisfy such law or ordinance. This coverage
          applies only to that part of insured property so contaminated due to such presence of contaminant(s) as a direct result
          of insured physical damage.

          The Company is not liable for the costs required for removing:

          a) Contaminated uninsured property; or

          b) The contaminant in or on uninsured property;

          Whether or not the contamination results from insured physical loss or damage.




PRO AR 4100 (01/17)                                                                                               Page 8 of 44
© 2017 AFM. All rights reserved.
     9. Deferred Payment
          This Policy covers the Insured’s interest in personal property of the type insured that has been sold by the Insured under
          a conditional sale or trust agreement or any installment or deferred payment plan, if such property sustains physical loss
          or damage insured by this Policy and only to the extent the Insured is unable to collect the unpaid balance of such
          interest.

          This coverage applies from the time the property is delivered to the buyer until the Insured’s interest in it has ceased or
          the policy terminates or expires, whichever is first.

          Deferred Payment Exclusion: As respects Deferred Payment, the following additional exclusion applies:

          This Policy excludes:

          a) Theft or conversion by the buyer of the property after the buyer has taken possession of such property.

          b) Property not within this Policy’s Territory.

          Deferred Payment Valuation: On property insured under this coverage, the loss amount will not exceed the lesser of the
          following:

          a) The total amount of unpaid installments less finance charges.

          b) The actual cash value of the property on the date of loss or damage.

          c)   The cost to repair or replace with material of like size, kind and quality.

     10. Demolition and Increased Cost of Construction
          This Policy covers the costs as described herein resulting from the Insured’s obligation to comply with a law or
          ordinance, provided that:

          a) Such law or ordinance is enforced as a direct result of insured physical loss or damage at a location;

          b) Such law or ordinance is in force at the time of such loss or damage; and

          c)   Such location was not required to be in compliance with such law or ordinance prior to the happening of the insured
               physical loss or damage.

          Coverage A:

          The reasonable and necessary costs incurred by the Insured to comply with the enforcement of the minimum
          requirements of any law or ordinance that Regulates the demolition, construction, repair, replacement or use of
          buildings, structures, machinery or equipment.

          As respects insured property, this Coverage A covers the reasonable and necessary costs to:

          a) Demolish any physically damaged and undamaged portions of the insured buildings, structures, machinery or
             equipment.

          b) Repair or rebuild the physically damaged and undamaged portions, whether or not demolition is required, of such
             insured buildings, structures, machinery or equipment.




PRO AR 4100 (01/17)                                                                                                Page 9 of 44
© 2017 AFM. All rights reserved.
          The Company’s maximum liability for this Coverage A at each location in any occurrence will not exceed the actual
          costs incurred in demolishing the physically damaged and undamaged portions of the insured property plus the lesser
          of:

          a) The reasonable and necessary cost, excluding the cost of land, to rebuild on another site; or

          b) The cost to rebuild on the same site.

          Coverage B:

          The reasonable estimated cost to repair, replace or rebuild insured property consisting of buildings, structures,
          machinery or equipment that the Insured is legally prohibited from repairing, replacing or rebuilding to the same height,
          floor area, number of units, configuration, occupancy or operating capacity, because of the enforcement of any law or
          ordinance that regulates the construction, repair, replacement or use of buildings, structures, machinery or equipment.

          Demolition and Increased Cost of Construction Coverage B Valuation: On property covered under this Coverage B that
          cannot legally be repaired or replaced, the loss amount will be the difference between:

          a) The actual cash value; and

          b) The cost that would have been incurred to repair, replace or rebuild such lost or damaged property had such law or
             ordinance not been enforced at the time of loss.

          Demolition and Increased Cost of Construction Exclusions: As respects Demolition and Increased Cost of Construction,
          the following additional exclusions apply:

          This Policy does not cover:

          a) Any cost incurred as a direct or indirect result of enforcement of any law or ordinance regulating any form of
             contamination.

          b) Any machinery or equipment manufactured by or for the Insured, unless used by the Insured in its operation at the
             location suffering the physical loss or damage.

     11. Earth Movement
          This Policy covers physical loss or damage caused by or resulting from earth movement.

     12. Errors and Omissions
          If physical loss or damage is not payable under this Policy solely due to an error or unintentional omission:

          a) In the address of a property insured by this Policy which existed at the inception date of this Policy or in any
             subsequent amendments to this Policy;

          b) That fails to include any location:

               i)   Owned; or

               ii) Occupied by the Insured; or

          c)   That results in cancellation of insured property under this Policy;

          Then coverage applies to the extent this Policy would have provided coverage had the error or unintentional omission
          not been made.

PRO AR 4100 (01/17)                                                                                             Page 10 of 44
© 2017 AFM. All rights reserved.
          It is a condition of this Additional Coverage that any error or unintentional omission be reported by the Insured to the
          Company when discovered and corrected.

     13. Expediting Expenses
          This Policy covers the reasonable and necessary costs incurred to:

          a) Temporarily repair or replace; and

          b) Expedite the permanent repair or replacement of;

          Insured property that has sustained insured physical loss or damage.

          This coverage does not include expenses payable elsewhere in this Policy including the cost of permanent repair or
          replacement of damaged property.

     14. Fine Arts and Valuable Papers and Records
          This Policy covers fine arts and valuable papers and records while anywhere within this Policy’s Territory including
          while in transit.

          Fine Arts and Valuable Papers and Records Exclusion: As respects Fine Arts and Valuable Papers and Records, the
          following additional exclusion applies:

          This Policy excludes:

          a) Loss or damage to any fine arts as a result of restoring, repairing or retouching processes.

          b) Errors or omissions in the processing or copying of valuable papers and records.

          Fine Arts and Valuable Papers and Records Valuation: On property insured under this coverage, the loss amount will
          not exceed the lesser of the following:

          a) The cost to repair or restore the article to the condition that existed immediately prior to the loss;

          b) The cost to replace the article; or

          c)   The value designated for the article as shown in the Declarations section of this Policy or on a schedule on file with
               this Company.

          In case of physical loss or damage to a fine arts or valuable papers and records article that is part of a pair or a set,
          this Company will pay the lesser of the full value or the amount scheduled, if any, of the value of such pair or set only
          if the damaged article cannot be repaired or restored to its condition before the loss and the Insured surrenders the
          remaining article or articles of the pair or set to this Company.

     15. Flood
          This Policy covers physical loss or damage caused by or resulting from flood.

     16. Green Coverage
          This Policy covers the reasonable and necessary additional costs incurred by the Insured, as a direct result of insured
          physical loss or damage:


PRO AR 4100 (01/17)                                                                                               Page 11 of 44
© 2017 AFM. All rights reserved.
          a) To repair or replace physically damaged insured property with material of like kind and quality which qualifies as
             Green.

          b) To replace the insured physically damaged portions of insured roofing systems with vegetative roof(s), including
             but not limited to the addition of trees, shrubs, plants and lawns to those roof(s), which qualify as Green, if this
             Policy covers Real Property.

          c)   As part of Green reconstruction, to flush out the air in the area of the physically damaged insured property with
               100 percent outside air and to provide replacement filtration media for the building’s ventilation system that controls
               the damaged area.

          d) For an accredited professional certified by a Green Authority to participate in the design and construction for
             repairing or rebuilding the physically damaged insured property as Green.

          e)   For the process of certification or recertification of the repaired or replaced insured property as Green.

          f)   For Green removal, disposal or recycling of the damaged insured property.

          Notwithstanding any other provision in this Policy, the Insured must repair or replace the insured real and/or personal
          property lost, damaged or destroyed as a condition of this coverage.

          Green Coverage Exclusions: As respects Green Coverage, the following additional exclusions apply:

          This Policy excludes:

          a) Stock, raw materials, work in process, finished goods, merchandise, production machinery and equipment,
             electronic data processing equipment not used in the functional support of the real property, molds and dies,
             property in the open, property of others for which the insured is legally liable, personal property of directors, officers
             or employees of the Insured.

          b) Any property adjusted on other than repair or replacement per the Valuation clauses of this Policy.

          c)   Any loss recoverable elsewhere in this Policy.

     17. Land and Water Clean Up Expense
          This Policy covers the reasonable and necessary costs to remove, dispose of or clean up the actual but not the suspected
          presence of contaminant(s) from uninsured land or water or any substance in or on land, at a location, when such
          property is contaminated as a direct result of insured physical loss or damage to insured property.

          This Policy does not cover the cost to clean up, remove and dispose of contamination from such property:

          a) At any location insured for Personal Property only.

          b) When the Insured fails to give written notice of loss to this Company within 180 days after the inception of the loss.

     18. Locks and Keys
          This Policy covers the reasonable and necessary cost incurred by the Insured to replace undamaged keys and to replace,
          adjust or reprogram undamaged locks to accept new keys or entry codes as a result of insured physical loss or damage.




PRO AR 4100 (01/17)                                                                                                Page 12 of 44
© 2017 AFM. All rights reserved.
     19. Money and Securities
          This Policy covers physical loss or damage to money and securities at a location resulting from:

          a) Fire, explosion or sprinkler leakage.

     20. Newly Acquired Property
          This Policy covers property of the type insured that is newly acquired while located anywhere within this Policy’s
          Territory, excluding while in transit.

          This coverage terminates:

          a) When the newly acquired property is bound by this Company; or

          b) When agreement is reached that the property will not be insured under this Policy; or

          c)   120 days after the date of acquisition of the property; or

          d) At the termination or expiration of this Policy;

          Whichever occurs first.

     21. Off-Premises Data Services - Property Damage
          This Policy covers insured physical loss or damage to insured property at a location when such physical loss or damage
          results from the interruption of off-premises data processing or data transmission services by reason of any
          accidental event at the facilities of the provider of such services, while anywhere within this Policy’s Territory, that
          immediately prevents in whole or in part the delivery of such provided services.
          For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event at
          the facilities of the provider.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Additional General Conditions:

          1) The Insured will immediately notify the company providing off-premises data processing or data transmission
             services of any interruption of such services.

          2) The Company will not be liable if the interruption of such services is caused directly or indirectly by the failure of
             the Insured to comply with the terms and conditions of any contracts the Insured has entered into for such specified
             services.

          Off Premises Data Services - Property Damage Exclusions: As respects Off-Premises Data Services - Property Damage
          , the following additional exclusion applies:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

     22. Off-Premises Service Interruption - Property Damage
          This Policy covers insured physical loss or damage at a location caused by or resulting from the interruption, in whole
          or part, of incoming electric, gas, fuel, steam, water, refrigeration, or outgoing sewerage.



PRO AR 4100 (01/17)                                                                                             Page 13 of 44
© 2017 AFM. All rights reserved.
          The interruption of such services must be by reason of an accidental event, not otherwise excluded by this Policy, at the
          facilities of the service provider(s) while anywhere within this Policy’s Territory.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Additional Conditions:

          This Company will not be liable for deliberate act(s) by the service provider to shed load to maintain system integrity.

          Off-Premises Service Interruption - Property Damage Exclusion: As respects Off-Premises Service Interruption -
          Property Damage the following additional exclusions apply:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

     23. Professional Fees
          This Policy covers the reasonable and necessary expenses incurred by the Insured of:

          a) Auditors;

          b) Accountants;

          c)   Architects;

          d) Engineers; or

          e)   Other professionals; and

          f)   The Insured’s own employees,

          For producing and certifying particulars or details to determine the amount of loss payable under this Policy for which
          this Company has accepted liability.

          This coverage does not include the fees and expenses of attorneys, public adjusters, loss appraisers, loss consultants or
          any of their subsidiaries or related or associated entities.

     24. Property Removed from a Location
          This Policy covers insured property when removed from a location to avoid or prevent immediately impending insured
          physical loss or damage to such property. This Policy covers such property for physical loss or damage as provided at the
          location from which the property was removed.

          This coverage applies for a period:

          a) Of 120 days from the date of removal; but

          b) Not beyond the termination or expiration date of this Policy.

     25. Protection and Preservation of Property - Property Damage
          This Policy covers the reasonable and necessary costs incurred for:




PRO AR 4100 (01/17)                                                                                             Page 14 of 44
© 2017 AFM. All rights reserved.
          a) Actions to temporarily protect or preserve insured property; provided such actions are necessary due to actual, or
             to prevent immediately impending, insured physical loss or damage to such insured property.

          b) Fire department firefighting charges imposed as a result of responding to a fire in, on or exposing the insured
             property.

          c)   Restoring and recharging fire protection systems following an insured loss.

          d) The water used for fighting a fire in, on or exposing the insured property.

          e)   Temporary security for a period of time not to exceed 30 consecutive days due to actual, or to prevent immediately
               impending, insured physical loss or damage to such insured property.

          This coverage does not cover costs incurred for actions to temporarily protect or preserve insured property from actual,
          or to prevent immediately impending, physical loss or damage covered by the Terrorism coverage of this Policy.

          This coverage is subject to the deductible provisions that would have applied had the physical loss or damage happened.

     26. Tax Treatment
          This Policy covers the increased tax liability as a direct result of insured physical loss or damage to insured property.
          When such tax liability is greater than the tax liability that would have been incurred had there been no such loss or
          damage, then this Policy will cover only the increased tax liability for the profit portion of a loss payment under this
          Policy involving finished stock manufactured by the Insured and/or the profit portion of the Business Interruption loss
          payment.

     27. Tenants Legal Liability
          This Policy covers direct physical loss or damage, caused by or resulting from named perils, to that part of buildings
          of others, including permanently attached building fixtures, leased to and occupied by the Insured at a described
          location to the extent of the Insured’s legal liability for such loss or damage.

          This coverage also includes the following:

          a) The reasonable expenses of defending the Insured against only that part of any suit alleging the Insured’s legal
             liability for such physical loss or damage;

          b) The reasonable expenses incurred by this Company, this Company’s proportionate share of costs taxed against the
             Insured in any such suit, and this Company’s proportionate share of interest accruing after entry of judgment until
             this Company has paid, tendered or deposited into court its proportionate share of such judgment; and

          c)   The reasonable expenses, other than loss of earnings, incurred at this Company’s request.

          This coverage does not include:

          a) That part of any settlement by the Insured to which this Company has not given its prior written consent; or

          b) Any legal liability for loss or damage assumed by the Insured under any contract or agreement, whether oral or
             written, expressed or implied.

          Additional Provisions: This Company may:

          a) Investigate, negotiate and settle any claim or suit as this Company deems expedient and will not be prejudiced
             under this coverage for failure to settle for any amount within the Company’s applicable limit of liability.


PRO AR 4100 (01/17)                                                                                             Page 15 of 44
© 2017 AFM. All rights reserved.
          b) Pay, tender or deposit into court the Company’s applicable limit of liability, less any expenses incurred by the
             Company, in full satisfaction of its liability under this coverage, and thereby terminate any further liability for any
             expense amount described in paragraphs a, b or c above.

          Tenants Legal Liability Exclusion: As respects Tenants Legal Liability, the following additional exclusions apply:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

     28. Terrorism
          This Policy covers physical loss or damage caused by or resulting from terrorism only at a described location.

          Any act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious mischief, riot,
          civil commotion or any other risk of physical loss or damage covered elsewhere in this Policy.

          Amounts recoverable under this coverage are excluded from coverage elsewhere in this Policy.

          This coverage does not cover loss or damage which also comes within the terms of either Group I Item 2a or Group I
          Item 2c of the Exclusions clause of this Policy.

          This coverage does not in any event cover loss or damage directly or indirectly caused by or resulting from any of the
          following, regardless of any other cause or event, whether or not insured under this Policy contributing concurrently or
          in any other sequence to the loss:

          a) That involves the use, release or escape of nuclear materials or that directly or indirectly results in nuclear reaction
             or radiation or radioactive contamination or that involves the discharge, explosion or use of any nuclear device,
             weapon or material employing or involving nuclear fission, fusion or radioactive force, whether in time of peace or
             war and regardless of who commits the act; or

          b) That is carried out by means of the dispersal or application of pathogenic or poisonous biological or chemical
             materials; or

          c)   In which pathogenic or poisonous biological or chemical materials are released, and it appears that one purpose of
               the terrorism was to release such materials; or

          d) That involves action taken to prevent, defend against, respond to or retaliate against terrorism or suspected
             terrorism.

     29. Transit
          This Policy covers the following insured personal property:

          a) Owned by the Insured;

          b) Of others to the extent of the Insured’s interest or legal liability while in the actual or constructive custody of the
             Insured;

          c)   Shipped to others on Free on Board (FOB), Cost and Freight (C&F) or similar terms. The Insured’s contingent
               interest in such shipments is admitted,

          d) Of others sold by the Insured, that the Insured has agreed prior to the loss to insure during course of delivery
             including:



PRO AR 4100 (01/17)                                                                                               Page 16 of 44
© 2017 AFM. All rights reserved.
               i)   When shipped by the Insured’s direct contract service provider or by the Insured’s direct contract manufacturer
                    to the Insured or to the Insured’s customer;

               ii) When shipped by the Insured’s customer to the Insured or to the Insured’s contract service provider or to the
                   Insured’s contract manufacturer,

          While in transit within the Policy’s Territory:

          a) From the time the property leaves the original point of shipment for transit; and

          b) Continuously in the due course of transit until delivered at the destination.

          c)   Coverage on export shipments not insured under ocean cargo policies does not extend beyond the time when the
               property is loaded on board overseas vessels or aircraft. Coverage on import shipments not insured under ocean
               cargo policies does not attach until after discharge from overseas vessels or aircraft.

          This coverage:

          a) Insures physical loss or damage caused by or resulting from:

               i)   Unintentional acceptance of fraudulent bills of lading, shipping or messenger receipts by the Insured or the
                    Insured’s agent, customer or consignee.

               ii) Any unauthorized person(s) representing themselves to be the proper party(ies) to receive the property for
                   shipment or to accept it for delivery.

          b) Covers general average and salvage charges on shipments covered while waterborne.

          Additional Conditions:

          a) Permission is granted to the Insured, without prejudice to this insurance, to accept ordinary bills of lading used by
             carriers, including:

               i)   Released and/or undervalued bills of lading; or

               ii) Shipping or messenger receipts.

          b) The Insured may waive subrogation against railroads under sidetrack agreements.

          c)   The Insured may not enter into any special agreement with carriers releasing them from their common law or
               statutory liability.

          d) This coverage shall not inure directly or indirectly to the benefit of any carrier or bailee.

          Transit Exclusions: As respects Transit, the following additional exclusions apply:

          This Policy excludes:

          a) Property shipped by mail.

          b) Shipments by air unless made by regularly scheduled airlines.

          c)   Waterborne shipments via the Panama Canal or waterborne shipments to and from:

               i)   Alaska.

PRO AR 4100 (01/17)                                                                                             Page 17 of 44
© 2017 AFM. All rights reserved.
               ii) Hawaii.

               iii) Commonwealth of Puerto Rico.

               iv) Virgin Islands.

          d) Any transporting vehicle.

          e)   Property of others, including the Insured’s legal liability, hauled on vehicles owned, leased or operated by the
               Insured when acting as a common or contract carrier.

          f)   Property insured under any import or export ocean marine insurance.

          Transit Valuation: On property insured under this coverage, the loss amount will not exceed the following:

          a) For property shipped to or for the account of the Insured: the actual invoice to the Insured, including such costs and
             charges (including the commission of the Insured as selling agent) as may have accrued and become legally due on
             such property.

          b) For property that has been sold by the Insured and shipped to or for the account of the purchaser (if covered by this
             Policy), the amount of the Insured’s selling invoice, including prepaid or advanced freight.

          c)   For property not under invoice:

               i)   For property of the Insured, at the valuation provisions of the Policy applying at the place from which the
                    property is being transported; or

               ii) For other property, the actual cash value at point of destination on the date of loss,

               Less any charges saved which would have become due and payable upon arrival at destination.

     30. Unnamed Property
          This Policy covers insured property anywhere within this Policy’s Territory, excluding property while in transit.

          Unnamed Property Exclusion: As respects Unnamed Property, the following additional exclusion applies:

          This Policy excludes:

          a) Transmission and distribution systems, except at a premises owned, leased or rented by the Insured.




PRO AR 4100 (01/17)                                                                                             Page 18 of 44
© 2017 AFM. All rights reserved.
BUSINESS INTERRUPTION
The Business Interruption loss, as provided in the Business Interruption Coverage and Business Interruption Coverage Extensions
of this section, is subject to all the terms and conditions of this Policy including, but not limited to, the limits of liability,
deductibles and exclusions shown in the Declarations section.

A. LOSS INSURED
     This Policy insures Business Interruption loss, as provided in the Business Interruption Coverage, as a direct result of
     physical loss or damage of the type insured:

     1.   To property as described elsewhere in this Policy and not otherwise excluded by this Policy;

     2.   Used by the Insured;

     3.   While at a location or while in transit as provided by this Policy; and

     4.   During the Period of Liability as described elsewhere in this Policy.

     This Policy insures Business Interruption loss only to the extent it cannot be reduced through:

     1.   The use of any property or service owned or controlled by the Insured;

     2.   The use of any property or service obtainable from other sources;

     3.   Working extra time or overtime; or

     4.   The use of inventory;

     All whether at a location or at any other premises. This Company reserves the right to take into consideration the combined
     operating results of all associated, affiliated or subsidiary companies of the Insured in determining the amount of loss.

     In determining the amount of loss payable, this Company will consider:

     1.   Any amount recovered elsewhere under this Policy for loss or damage to finished goods or merchandise at selling price
          as having been sold to the Insured’s regular customers and credited against net sales.

     2.   The experience of the business before and after and the probable experience during the Period of Liability. The probable
          experience will also consider any increase or decrease in demand for the Insured’s goods or services during the Period
          of Liability, even if such increase or decrease is from the same event that caused physical loss or damage starting the
          Period of Liability.

     3.   The continuation of only those normal charges and expenses that would have been earned had there been no interruption
          of production or business operations or services.

     This Policy also covers expenses reasonably and necessarily incurred by the Insured to reduce the loss otherwise payable
     under this Policy. The amount of such recoverable expenses will not exceed the amount by which the loss is reduced.




PRO AR 4100 (01/17)                                                                                            Page 19 of 44
© 2017 AFM. All rights reserved.
B. BUSINESS INTERRUPTION COVERAGE
     1. Gross Earnings
          The recoverable Gross Earnings loss is the actual loss sustained by the Insured of Gross Earnings, less all charges and
          expenses that do not necessarily continue, plus all other earnings derived from the operations of the business, excluding
          loss covered under Rental Income, during the Period of Liability.

          Gross Earnings means:

          The net sales value of production or business operations or services less the cost of:

          a) Raw stock;

          b) Materials and supplies; and

          c)   Merchandise sold;

          Used in production or business operations or services rendered by the Insured

          The recoverable Gross Earnings loss payable is limited to the extent the Insured is:

          a) Wholly or partially prevented from producing goods or continuing business operations or services;

          b) Unable to make up lost production within a reasonable amount of time, not limited to the period during which
             production is interrupted;

          c)   Unable to continue such operations or services during the Period of Liability; and

          d) Able to demonstrate a loss of sales for the production or business operations or services prevented.

     2. Gross Profits
          The recoverable Gross Profits loss is the actual loss sustained by the Insured of the:

          a) Reduction in Sales; and the

          b) Increased Cost of Doing Business,

          Resulting from the necessary interruption of business during the Period of Liability.

          As respects Gross Profits, Business Interruption Exclusion Items 2a, 2c and 3 do not apply.

          For purposes of measuring the loss:

          Gross Profits means:

          The sum produced by adding the Net Profit to the Insured Fixed Charges. If there is no Net Profit the amount of all
          Insured Fixed Charges less that proportion of any loss from business operations as the amount of the Insured Fixed
          Charges bears to all fixed charges.

          Increased Cost of Doing Business means:




PRO AR 4100 (01/17)                                                                                             Page 20 of 44
© 2017 AFM. All rights reserved.
          The reasonable and necessary costs incurred to avoid or diminish a reduction in sales but not to exceed the sum produced
          by applying the Rate of Gross Profit to the amount of the reduction avoided; all less any sums saved as may cease or
          be reduced during the Period of Liability.
          Insured Fixed Charges means:

          All fixed charges unless specifically excluded in the Declarations section.

          Net Profit means:

          The net operating profit excluding:

          a) Capital receipts and accruals; and

          b) Outlay properly chargeable to capital;

          Resulting from the business of the Insured after due provision has been made for all fixed charges and any other
          expenses, including depreciation, but before deduction of any taxes on profits.

          Rate of Gross Profit means:

          The rate of Gross Profit earned on Sales during the twelve (12) full months immediately before the date of the loss or
          damage to the insured property.

          Reduction in Sales means:

          The amount produced by applying the Rate of Gross Profit to the amount by which the Sales during the Period of
          Liability fall short of the Standard Sales.

          Sales means:

          The money, excluding loss covered under Rental Income, paid or payable to the Insured for:

          a) Goods sold and delivered; and

          b) Services rendered;

          In the conduct of the Insured’s business.

          Standard Sales means:

          The Sales during the period of the twelve (12) months immediately before the date of the loss or damage to the insured
          property which corresponds with the Period of Liability.

     3. Rental Income
          The recoverable Rental Income loss is the actual loss sustained by the Insured of the following during the Period of
          Liability:

          a) The fair rental value of any portion of the property occupied by the Insured;

          b) Income reasonably expected from the rentals of unoccupied or unrented portions of such property;

          c)   The rental income from the rented portions of such property, according to bona fide leases, contracts or agreements,
               in force at the time of loss;


PRO AR 4100 (01/17)                                                                                             Page 21 of 44
© 2017 AFM. All rights reserved.
          All less charges and expenses that do not continue.

          Rental Income Exclusion: As respects Rental Income, the following additional exclusion applies:

          This Policy does not insure:

          a) Any loss of rental income during any period in which the insured property would not have been rented for any
             reason other than an insured loss.

     4. Extra Expense
          The recoverable Extra Expense loss is the reasonable and necessary extra expense incurred by the Insured of the
          following during the Period of Liability to:

          a) Temporarily continue as close to normal the conduct of the Insured’s business; and

          b) Temporarily use the property or facilities of the Insured or others;

          All less any value remaining at the end of the Period of Liability for property obtained in connection with the above.

          If the Insured makes claim in accordance with the terms and conditions of the BI Select clause, the Period of Liability
          for Extra Expense coverage will be the Period of Liability applicable to the Business Interruption Coverage option
          selected.

          Extra Expense Exclusions: As respects Extra Expense, the following additional exclusions apply:

          This Policy does not insure:

          a) Any loss of income.

          b) Expenses that usually would have been incurred in conducting the business during the same period had no physical
             loss or damage happened.

          c)   The cost of permanent repair or replacement of property that has been damaged or destroyed.

          d) Any expense recoverable elsewhere in this Policy.

     5. BI Select™
          If this Policy insures Gross Earnings and Gross Profit the Insured has the option to make claim based on either:

          a) Gross Earnings; or

          b) Gross Profit.

          If such claim involves more than one location, including interdependency at one or more locations, all such claims will
          be adjusted using the coverage option chosen above.

          This option may be exercised any time prior to meeting the conditions set forth in the Settlement of Claims provisions
          in the Loss Adjustment and Settlement section of this Policy.




PRO AR 4100 (01/17)                                                                                             Page 22 of 44
© 2017 AFM. All rights reserved.
C. PERIOD OF LIABILITY
     The Period of Liability for Business Interruption Coverage and Business Interruption Coverage Extensions, unless otherwise
     stated elsewhere in this Policy, is as follows:

     The Gross Earnings, Rental Income or Extra Expense Period of Liability is:

     1.   The period starting from the time of physical loss or damage of the type insured; and

     2.   Ending when, with due diligence and dispatch,

          a) The lost or damaged property could be repaired or replaced and made ready for production or business operations
             or services under the same or equivalent physical operating conditions that existed prior to the loss or damage; or

          b) The lost or damaged property under the course of construction or renovation could be repaired or replaced to the
             same or equivalent degree of completion that existed prior to the loss or damage. This period of time will be applied
             to the level of business that would have been reasonably achieved after construction and startup would have been
             completed had no physical damage happened.

     3.   For raw materials or supplies, the period of time:

          a) Resulting from the inability to procure suitable raw materials or supplies to replace those physically lost or
             damaged, but

          b) For no more than the period of time for which such physically lost or damaged raw materials or supplies would
             have supplied production or business operating or servicing needs.

     The Gross Profit Period of Liability is:

     The period starting from the time of physical loss or damage of the type insured and ending no later than the period of time
     shown in the Declarations section during which the results of the business shall be directly affected by such damage.

     Period of Liability Conditions:

     The Period of Liability will not include any additional time:

     1.   Due to the Insured’s inability to resume production or business operations or services regardless of the reason, including
          but not limited to:

          a) Making change(s) to the buildings, structures or equipment, for any reason except as provided by the Demolition
             and Increased Cost of Construction coverage in this Policy; or

          b) Restaffing or retraining employees. However, this item does not apply to additional time needed to train staff to use
             new machinery or equipment which replaces machinery or equipment that suffered insured physical loss or damage,
             provided that such training is completed within 90 days after the new machinery or equipment has been installed.

     If two or more Periods of Liability apply such periods will not be cumulative and will not be limited by the expiration of
     this Policy.

D. BUSINESS INTERRUPTION EXCLUSIONS
     In addition to the exclusions elsewhere in this Policy, the following exclusions apply to Business Interruption loss:

     This Policy does not insure:


PRO AR 4100 (01/17)                                                                                              Page 23 of 44
© 2017 AFM. All rights reserved.
     1.   Any loss during any idle period, including but not limited to when production, operations or services or delivery or
          receipt of goods would cease, or would not have taken place or would have been prevented due to:

          a) Physical loss or damage not insured by this Policy.

          b) Planned or rescheduled shutdown.

          c)   Strike or other work stoppage.

          d) Any other reason other than physical loss or damage insured under this Policy.

     2.   Any increase in loss due to:

          a) The suspension, cancellation, or lapse of any lease, contract, license or order.

          b) Damages for breach of contract, or for late or non-completion of orders.

          c)   Fines or penalties of any nature, except as provided by the Contractual Penalties coverage in this Policy.

          d) Any other consequential or remote loss.

     3.   Any loss resulting from physical loss or damage to merchandise or finished goods valued at the regular cash selling
          price or the time required for their reproduction.

     4.   Any loss resulting from the actual cash value portion of direct physical loss or damage by fire caused by or resulting
          from terrorism.

E. BUSINESS INTERRUPTION COVERAGE EXTENSIONS
     1. Attraction Property
          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
          resulting from physical loss or damage of the type insured to property of the type insured that attracts business to a
          described location and is within one (1) statute mile of the described location.

          Attraction Property Exclusion: As respects Attraction Property, the following additional exclusion applies:

          This Policy does not insure loss resulting from:

          a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
             not insured by this Policy, contributing concurrently or in any other sequence to loss.

     2. Civil or Military Authority
          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability if an
          order of civil or military authority prohibits access to a location provided such order is the direct result of physical
          damage of the type insured at a location or within five (5) statute miles of it.

          Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

          The Period of Liability for this Business Interruption Coverage Extension will be:




PRO AR 4100 (01/17)                                                                                              Page 24 of 44
© 2017 AFM. All rights reserved.
          a) The period of time starting at the time of such order of civil or military authority, but not to exceed the number of
             consecutive days shown in the Declarations section of this Policy.

     3. Communicable Disease - Business Interruption
          If a described location owned, leased or rented by the Insured has the actual not suspected presence of communicable
          disease and access to such described location is limited, restricted or prohibited by:

          a) An order of an authorized governmental agency regulating such presence of communicable disease; or

          b) A decision of an Officer of the Insured as a result of such presence of communicable disease,

          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at such
          described location with such presence of communicable disease.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Communicable Disease - Business Interruption Exclusions: As respects Communicable Disease - Business Interruption,
          the following additional exclusions apply:

          This Policy does not insure loss resulting from:

          a) The enforcement of any law or ordinance with which the Insured was legally obligated to comply prior to the time
             of the actual spread of communicable disease.

          b) Loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or not
             insured under this Policy, contributing concurrently or in any sequence of loss.

          The Period of Liability for this Business Interruption Coverage Extension will be:

          The period of time:

          a) Starting at the time of the order of the authorized governmental agency or the Officer of the Insured; but

          b) Not to exceed the time limit shown in the Limits of Liability clause in the Declarations section,

          This period of time is part of and not in addition to any Period of Liability applying to any coverage provided in the
          Business Interruption section.

     4.    Computer Systems Non-Physical Damage
          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
          resulting from:

          a) The failure of the Insured’s electronic data processing equipment or media to operate provided that such failure
             is the direct result of a malicious act directed at the Named Insured; or

          b) The Insured’s reasonable action to temporarily protect the Insured’s electronic data processing equipment or
             media against an actual or immediately impending malicious act directed at the Named Insured, provided such
             action is necessary to prevent failure of the Insured’s electronic data processing equipment or media to operate.

          While anywhere within this Policy’s Territory.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.


PRO AR 4100 (01/17)                                                                                              Page 25 of 44
© 2017 AFM. All rights reserved.
          The Period of Liability for this Business Interruption Coverage Extension will be:

          a) The period of time starting when the Insured’s electronic data processing equipment or media fails to operate
             and ending when, with due diligence and dispatch, the Insured’s electronic data processing equipment or media
             could be restored to the same or equivalent operating condition that existed prior to the failure; and

          b) Does not include the additional time to make changes to the Insured’s electronic data processing equipment or
             media.

     5. Contractual Penalties
          This Policy covers contractual penalties incurred by the Insured during the Period of Liability due to late or non-
          completion of orders as a direct result of insured physical loss or damage to property of the type insured.

          This extension of coverage applies provided that such contractual penalties:

          a) Are written in the provisions of a contract prior to the time of such direct physical loss or damage, and

          b) Will be limited to the contractual sales value of such late or non-completed orders.

     6. Crisis Management
          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability if an
          order of civil or military authority prohibits access to a described location, provided such order is a direct result of:

          a) A violent crime, suicide, attempted suicide or armed robbery; or

          b) A death or bodily injury caused by a workplace accident;

          At that described location.

          For the purpose of this Business Interruption Coverage Extension only, a violent crime, suicide, attempted suicide or
          armed robbery at a described location will be considered direct physical loss or damage insured by this Policy.

          Crisis Management Exclusion: As respects Crisis Management, the following additional exclusion applies:

          This Policy does not insure loss resulting from:

          a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
             not insured by this Policy, contributing concurrently or in any other sequence to the loss.

          The Period of Liability for this Business Interruption Coverage Extension will be:

          a) The period of time starting at the time of such order of civil or military authority, but not to exceed the number of
             consecutive days shown in the Declarations section of this Policy.

     7. Extended Period of Liability
          The Gross Earnings and Rental Income coverage is extended to cover the reduction in sales resulting from:

          a) The interruption of business as covered by Gross Earnings or Rental Income;

          b) For such additional length of time as would be required with the exercise of due diligence and dispatch to restore
             the Insured’s business to the condition that would have existed had no loss happened; and


PRO AR 4100 (01/17)                                                                                             Page 26 of 44
© 2017 AFM. All rights reserved.
          c)   Commencing with the date on which the liability of the Company for loss resulting from interruption of business
               would terminate if this Business Interruption Coverage Extension had not been included in this Policy.

          However, this Business Interruption Coverage Extension does not apply to Gross Earnings or Rental Income loss
          resulting from physical loss or damage caused by or resulting from terrorism.

          As respects Extended Period of Liability, Business Interruption Exclusion Item 2a does not apply.

          Coverage under this Business Interruption Coverage Extension for the reduction in sales due to contract cancellation
          will include only those sales that would have been earned under the contract during the extended period of liability.

          Coverage under this Business Interruption Coverage Extension does not apply for more than the number of consecutive
          days shown in the Limits of Liability clause of the Declarations section of this Policy.

     8. Ingress/Egress
          This Policy covers the Business Interruption Coverage loss incurred by the Insured due to the necessary interruption of
          the Insured’s business when ingress to or egress from a described location(s) is physically prevented, either partially
          or totally, as a direct result of physical loss or damage of the type insured to property of the type insured whether or not
          at a described location.

          Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

          Ingress/Egress Exclusion: As respects Ingress/Egress, the following additional exclusion applies:

          This Policy does not insure loss resulting from:

          a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
             not insured by this Policy, contributing concurrently or in any other sequence to the loss.

     9. Leasehold Interest
          This Policy covers the loss incurred by the Insured of Leasehold Interest as follows:

          If the lease agreement requires continuation of rent; and if the property is wholly untenantable or unusable, the actual
          rent payable for the unexpired term of the lease; or if the property is partially untenantable or unusable, the proportion
          of the rent payable for the unexpired term of the lease.

          If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation of law; the Lease Interest for
          the first three months following the loss; and the Net Lease Interest for the remaining unexpired term of the lease.
          Leasehold Interests Exclusions: As respects Leasehold Interest, the following applies:

          a) Business Interruption Exclusions 1, 2 and 3 do not apply and the following applies instead:

               This Policy does not insure any increase in loss resulting from the suspension, lapse or cancellation of any license,
               or from the Insured exercising an option to cancel the lease; or from any act or omission of the Insured that
               constitutes a default under the lease.

          b) This Policy does not insure loss directly resulting from physical loss or damage to Personal Property.

          As used above, the following terms mean:

          Net Lease Interest:


PRO AR 4100 (01/17)                                                                                                Page 27 of 44
© 2017 AFM. All rights reserved.
          That sum which placed at 6 percent interest rate compounded annually would equal the Lease Interest (less any amounts
          otherwise payable hereunder).

          Lease Interest:

          The excess rent paid for the same or similar replacement property over actual rent payable plus cash bonuses or advance
          rent paid (including maintenance or operating charges) for each month during the unexpired term of the Insured’s lease.

     10. Logistics Extra Cost
          This Policy covers the extra cost incurred by the Insured during the Period of Liability due to disruption of the normal
          movement of goods or materials:

          a) Directly between described locations; or

          b) Directly between a location and the premises of a direct supplier, direct customer or direct contract service provider
             to the Insured;

          Provided that such disruption is a direct result of physical loss or damage of the type insured to property of the type
          insured within the Policy’s Territory.

          Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

          The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by the Insured of the following:

          a) Extra costs to temporarily continue as close to normal the movement of goods or materials.

          Logistics Extra Cost Exclusions: As respects Logistics Extra Cost, the following shall apply:

          This Policy does not insure any loss resulting from:

          a) Disruption of incoming or outgoing services consisting of electricity, gas, fuel, steam, water, refrigeration, sewerage
             and voice, data or video.

          b) Disruption caused by or resulting from terrorism, regardless of any other cause or event, whether or not insured
             under this Policy, contributing concurrently or in any other sequence to the loss.

          c)   Disruption caused by physical loss or damage to personal property of the Insured while in transit.

          d) Disruption in the movement of goods or materials between the premises of a supplier, customer or contract service
             provider to the Insured and the premises of another supplier, customer or contract service provider to the Insured.

          e)   Costs that usually would have been incurred in conducting the business during the same period had there been no
               disruption of normal movement of goods or materials; or

          f)   Loss of income

          g) Costs of permanent repair or replacement of property that has been damaged or destroyed.

          The Period of Liability for this Business Interruption Coverage Extension will be:

          The period of time:

          a) Starting at the time of physical loss or damage causing the disruption of the normal movement of goods or materials;
             and

PRO AR 4100 (01/17)                                                                                              Page 28 of 44
© 2017 AFM. All rights reserved.
          b) Ending not later than when with due diligence and dispatch the normal movement of goods or materials could be
             resumed.

     11. Off-Premises Data Services - Business Interruption
          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at a
          location of off-premises data processing or data transmission services, when the interruption is caused by any
          accidental event at the facilities of the provider of such services, while anywhere within this Policy’s Territory, that
          immediately prevents in whole or in part the delivery of such provided services. For the purposes of this Additional
          Coverage an accidental event to satellites will be considered an accidental event at the facilities of the provider.

          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Additional General Conditions:

          a) The Insured will immediately notify the company providing off-premises data processing or data transmission
             services of any interruption of such services.

          b) The Company will not be liable if the interruption of such services is caused directly or indirectly by the failure of
             the Insured to comply with the terms and conditions of any contracts the Insured has entered into for such specified
             services.

          Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

          This Extension does not cover the Business Interruption Coverage loss incurred by the Insured covered by Computer
          Systems Non-Physical Damage coverage as provided in this section of this Policy.

          Off-Premises Data Services - Business Interruption Exclusions: As respects Off- Premises Data Services - Business
          Interruption, the following additional exclusions apply:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

          As used above, Period of Liability of off-premises data processing or data transmission services:

          a) Is the period starting with the time when an interruption of provided services happens; and ending when with due
             diligence and dispatch the service could be wholly restored and the location receiving the service could or would
             have resumed normal operations following the restorations of service under the same or equivalent physical and
             operating conditions as provided by the Period of Liability clause in this section.

          b) Is limited to only those hours during which the Insured would or could have used service(s) if it had been available.

          c)   Does not extend to include the interruption of operations caused by any reason other than interruption of the
               provided service(s).

     12. Off-Premises Service Interruption - Business Interruption
          This Policy covers Business Interruption Coverage loss incurred by the Insured during the Period of Liability caused by
          the interruption, in whole or part, of incoming electric, gas, fuel, steam, water, refrigeration, and outgoing sewerage
          services at a location.

          The interruption of such services must be by reason of any accidental event, not otherwise excluded by this Policy, at
          the facilities of the service provider(s) while anywhere within this Policy’s Territory.


PRO AR 4100 (01/17)                                                                                             Page 29 of 44
© 2017 AFM. All rights reserved.
          This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

          Additional Conditions:

          This Company will not be liable for deliberate act(s) by the supplying utility to shed load to maintain system integrity.

          Off-Premises Service Interruption - Business Interruption Exclusion: As respects Off-Premises Service Interruption -
          Business Interruption the following additional exclusions apply:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
          cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

          The Period of Liability for this Business Interruption Coverage Extension will be:

          a) The period starting with the time when an interruption of specified services happens; and

          b) Ending when with due diligence and dispatch the service could be wholly restored and the location receiving the
             service could or would have resumed normal operations under the same or equivalent physical and operating
             conditions. Resultant and concurrent interruptions are considered as one event.

     13. Protection and Preservation of Property - Business Interruption
          This Policy covers the Business Interruption Coverage loss incurred by the Insured for a period of time not to exceed
          48 hours prior to and 48 hours after the Insured first taking reasonable action for the temporary protection and
          preservation of property insured by this Policy provided such action is necessary to prevent immediately impending
          insured physical loss or damage to such insured property.

          This Business Interruption Coverage Extension does not cover loss sustained by the Insured to temporarily protect or
          preserve insured property from actual, or to prevent immediately impending, physical loss or damage covered by
          Terrorism coverage as provided in this Policy.

          This Business Interruption Coverage Extension is subject to the deductible provisions that would have applied had the
          physical loss or damage happened.

     14. Research and Development
          Gross Earnings and Gross Profits coverages are extended to cover the actual loss sustained by the Insured of continuing
          fixed charges and ordinary payroll directly attributable to the interruption of research and development activities that
          in themselves would not have produced income during the Period of Liability.

          The Period of Liability for this Business Interruption Coverage Extension will be:

          The period of time:

          a) Starting at the time of physical loss or damage of the type insured; and

          b) Ending when the property could be repaired or replaced and made ready for operations.

     15. Soft Costs
          This Policy covers soft costs incurred by the Insured during the Period of Liability arising out of the delay in the
          completion of buildings and additions under construction directly resulting from physical loss or damage of the type
          insured to insured property under construction at locations.



PRO AR 4100 (01/17)                                                                                             Page 30 of 44
© 2017 AFM. All rights reserved.
     16. Supply Chain
          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
          resulting from physical loss or damage of the type insured to property of the type insured at the premises of any of the
          following within the Policy’s Territory:

          a) Direct suppliers, direct customers or direct contract service providers to the Insured;

          b) Any company under any royalty, licensing fee or commission agreement with the Insured; or

          c)   Any company that is a direct or indirect supplier, customer or contract service provider of those described in a)
               above,

          But not at the premises of entities directly or indirectly supplying to or receiving from a location electricity, fuel, water,
          steam, refrigeration, sewerage, voice, data or video.

          Business Interruption Coverage loss recoverable under this Business Interruption Coverage Extension is extended to
          include the following Business Interruption Coverage Extensions:

          a) Civil or Military Authority

          b) Crisis Management

          c)   Extended Period of Liability

          d) Ingress/Egress

          e)   Off-Premises Service Interruption - Business Interruption

          f)   Supply Chain

          Supply Chain Exclusions: As respects Supply Chain coverage, the following additional exclusion applies:

          This Policy does not insure loss resulting from:

          a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
             not insured by this Policy, contributing concurrently or in any other sequence to the loss.




PRO AR 4100 (01/17)                                                                                                 Page 31 of 44
© 2017 AFM. All rights reserved.
LOSS ADJUSTMENT AND SETTLEMENT
A. ABANDONMENT
     There shall be no abandonment to this Company of any property.

B. APPRAISAL
     If the Insured and this Company fail to agree on the amount of loss, each will, on the written demand of either, select a
     competent and disinterested appraiser after:

     1.   The Insured has fully complied with all provisions of this Policy.

     2.   This Company has received a signed and sworn Proof of Loss from the Insured.

     Each will notify the other of the appraiser selected within 20 days of such demand.

     The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree upon an umpire within
     30 days then, on the request of the Insured or this Company, the umpire will be selected by a judge of a court of record in
     the jurisdiction in which the appraisal is pending. The appraisers will then appraise the amount of loss, stating separately the
     actual cash value and replacement cost value as of the date of loss and the amount of loss, for each item of physical loss or
     damage or if, for Business Interruption loss, the amount of loss for each Business Interruption coverage of this Policy.

     If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to in writing by any two will
     determine the amount of loss.

     The Insured and this Company will each:

     1.   Pay its chosen appraiser; and

     2.   Bear equally the other expenses of the appraisal and umpire.

     A demand for Appraisal shall not relieve the Insured of its continuing obligation to comply with the terms and conditions of
     this Policy, including as provided under Requirements in Case of Loss.

     This Company will not be held to have waived any of its rights by any act relating to appraisal.

C. COLLECTION FROM OTHERS
     This Company will not be liable for any loss to the extent that the Insured has collected for such loss from others.

D. COMPANY OPTION
     This Company has the option to take all or any part of damaged property at the agreed or appraised value. This Company
     must give notice to the Insured of its intention to do so within 30 days after receipt of Proof of Loss.

E. CURRENCY FOR LOSS PAYMENT
     Losses will be adjusted and paid in the currency of the United States of America, except in Canada where losses will be paid
     in Canadian currency, unless directed otherwise by the First Named Insured.




PRO AR 4100 (01/17)                                                                                               Page 32 of 44
© 2017 AFM. All rights reserved.
F. LEGAL ACTION AGAINST THIS COMPANY
     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless:

     1.   The Insured has fully complied with all the provisions of this Policy; and

     2.   Legal action is started within two years after inception of the loss.

     If under the insurance laws of the jurisdiction in which the property is located, such two-year limitation is invalid, then any
     such legal action must be started within the shortest limit of time permitted by such laws.

G. LOSS ADJUSTMENT AND PAYABLE
     Loss or damage will be adjusted with the First Named Insured and payable to or as the First Named Insured directs subject
     to the Mortgagee/Lenders Loss Payable clause in the General Conditions section of this Policy.

     Additional insured interests will also be included in loss payment as their interests may appear when named as additional
     named insured, lender, mortgagee and/or loss payee on a Certificate of Insurance issued by this Company prior to the loss.

     When named on a Certificate of Insurance issued by the Insured’s broker with this Company’s permission, such additional
     interests are added to this Policy as their interests may appear when such Certificate of Insurance is issued prior to the loss
     and on file with this Company. The effective date of any such interest will be the issue date of the certificate unless a later
     date is specified on the Certificate of Insurance. The Certificate of Insurance will not amend, extend or alter the terms,
     conditions, provisions and limits of this Policy.

H. OTHER INSURANCE
     1.   If there is any other insurance that would apply in the absence of this Policy, this Policy will apply only after such
          insurance whether collectible or not.

     2.   In no event will this Policy apply as contributing insurance.

     3.   The Insured is permitted to have other insurance over any limits or sublimits of liability specified elsewhere in this
          Policy without prejudice to this Policy. The existence of any such insurance will not reduce any limit or sublimit of
          liability in this Policy. Any other insurance that would have provided primary coverage in the absence of this Policy
          will not be considered excess.

     4.   The Insured is permitted to have other insurance for all, or any part, of any deductible in this Policy. The existence of
          such other insurance will not prejudice recovery under this Policy. If the limits of liability of such other insurance are
          greater than this Policy’s applicable deductible, this Policy’s insurance will apply only after such other insurance has
          been exhausted.

     5.   If this Policy is deemed to contribute with other insurance, the limit of liability applicable at each location, for the
          purposes of such contribution with other insurers, will be the latest amount described in this Policy or the latest location
          value on file with this Company.

I. REQUIREMENTS IN CASE OF LOSS
     The Insured will:

     1.   Give immediate written notice to this Company of any loss.

     2.   Protect the property from further loss or damage.


PRO AR 4100 (01/17)                                                                                                Page 33 of 44
© 2017 AFM. All rights reserved.
     3.   Promptly separate the damaged and undamaged property; put it in the best possible order; and furnish a complete
          inventory of the lost, destroyed, damaged and undamaged property showing in detail the quantities, costs, actual cash
          value, replacement value and amount of loss claimed.

     4.   Give a signed and sworn proof of loss to the Company within 90 days after the loss, unless that time is extended in
          writing by this Company. The proof of loss must state the knowledge and belief of the Insured as to:

          a) The time and origin of the loss.

          b) The Insured’s interest and that of all others in the property.

          c)   The actual cash value and replacement value of each item and the amount of loss to each item; all encumbrances;
               and all other contracts of insurance, whether valid or not, covering any of the property.

          d) Any changes in the title, use, occupation, location, possession or exposures of the property since the effective date
             of this Policy.

          e)   By whom and for what purpose any location insured by this Policy was occupied on the date of loss, and whether
               or not it then stood on leased ground.

     5.   Include a copy of all the descriptions and schedules in all policies and, if required, provide verified plans and
          specifications of any buildings, fixtures, machinery or equipment destroyed or damaged.

     6.   Further, the Insured, will as often as may be reasonably required:

          a) Exhibit to any person designated by the Company all that remains of any property;

          b) Submit to examination under oath by any person designated by the Company and sign the written records of
             examinations; and

          c)   Produce for examination at the request of the Company:

               i)   All books of accounts, business records, bills, invoices and other vouchers; or

               ii) Certified copies if originals are lost,

          At such reasonable times and places that may be designated by the Company or its representative and permit extracts
          and machine copies to be made.

J. SETTLEMENT OF CLAIMS
     The amount of loss for which this Company may be liable will be paid within 30 days after:

     1.   Proof of loss as described in this Policy is received by this Company; and

     2.   When a resolution of the amount of loss is made either by:

          a) Written agreement between the Insured and this Company; or

          b) The filing with this Company of an award as provided in the Appraisal clause of this section.

     In the event of insured physical loss or damage determined by this Company’s representatives to be in excess of the
     applicable policy deductible, this Company will advance mutually agreed-upon partial payment(s), subject to the Policy’s


PRO AR 4100 (01/17)                                                                                            Page 34 of 44
© 2017 AFM. All rights reserved.
     provisions. To obtain such partial payments, the Insured will submit a signed and sworn proof of loss as described in this
     Policy, with adequate supporting documentation.

K. SUBROGATION
     The Insured shall cooperate in any subrogation proceedings. This Company may require from the Insured an assignment or
     other transfer of all rights of recovery against any party for loss to the extent of this Company’s payment.

     This Company will not acquire any rights of recovery that the Insured has expressly waived prior to a loss. No such waiver
     will affect the Insured’s rights under this Policy.

     Any recovery from subrogation proceedings, less costs incurred by this Company in such proceedings, will be payable to
     the Insured in the proportion that the amount of:

     1.   Any applicable deductible; and/or

     2.   Any provable uninsured loss,

     Bears to the entire provable loss amount.

L. VALUATION
     Adjustment of the physical loss amount(s) under this Policy will be as of the date of loss at the place of loss, and for no more
     than the interest of the Insured.

     1.   Adjustment of physical loss to property will be determined based on the lesser of the following unless stated otherwise
          below or elsewhere in this Policy:

          a) The cost to repair.

          b) The cost to rebuild or replace on the same site with new materials of like size, kind and quality.

          c)   The cost to rebuild, repair or replace on the same or another site, but not to exceed the size and operating capacity
               that existed on the date of loss.

          d) On real property or machinery and equipment, other than stock, offered for sale on the date of the loss, the selling
             price.

     2.   On raw materials, supplies and merchandise not manufactured by the Insured, the replacement cost.

     3.   On stock in process, the value of raw materials and labor expended plus the proper proportion of overhead charges.

     4.   On finished goods manufactured by the Insured, the regular cash selling price, less all discounts and charges to which
          such finished goods would have been subject had no loss happened.

     5.   On exposed films, records, manuscripts and drawings that are not valuable papers and records, the value blank plus
          the cost of copying information from backup or from originals of a previous generation. These costs will not include
          research, engineering or any costs of restoring or recreating lost information.

     6.   On property that is damaged by fire and such fire is the result of terrorism, the actual cash value of the fire damage
          loss. Any remaining fire damage loss shall be adjusted according to the terms and conditions of the Valuation clause(s)
          of the Policy and shall be subject to the limit(s) of liability for Terrorism, and if stated the limit of liability for
          SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S), as shown in the
          Limits of Liability clause in the Declarations section.


PRO AR 4100 (01/17)                                                                                               Page 35 of 44
© 2017 AFM. All rights reserved.
     7.   On personal property that is part of a pair or set, and the physically damaged personal property cannot be replaced or
          repaired, the reduction in value of the undamaged portion of insured personal property. If settlement is based on a
          constructive total loss, the Insured will surrender the undamaged parts of such property to this Company.

     8.   On unrepairable electrical or mechanical equipment, including computer equipment, the cost to replace such equipment
          with equipment that is the most functionally equivalent to that damaged or destroyed, even if such equipment has
          technological advantages and/or represents an improvement in function and/or forms part of a program of system
          enhancement.

     9.   On property scheduled for demolition, the increased cost of demolition, if any, directly resulting from insured loss.

     10. On improvements and betterments, the unamortized value of improvements and betterments, if such property is not
         repaired or replaced at the Insured’s expense.

     11. On property that is useless to the Insured, the actual cash value.

     12. On property if not repaired, replaced or rebuilt on the same or another site within two years from the date of loss, unless
         such time is extended by the Company, the actual cash value.

          The Insured may elect not to repair or replace the insured real or personal property under Item 1 above that is lost,
          damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement cost basis if the proceeds
          of such loss settlement are expended on other capital expenditures related to the Insured’s operations within two years
          from the date of loss. As a condition of collecting under this item, such expenditure must be unplanned as of the date of
          loss and be made at a described location under this Policy. This item does not extend to Demolition and Increased Cost
          of Construction.




PRO AR 4100 (01/17)                                                                                              Page 36 of 44
© 2017 AFM. All rights reserved.
GENERAL CONDITIONS
A. APPLICATION OF POLICY TO DATE OR TIME RECOGNITION
     With respect to situations caused by any date or time recognition problem by electronic data processing equipment or
     media (such as the so-called Year 2000 problem), this Policy applies as follows:

     1.   This Policy does not pay for remediation, change, correction, repair or assessment of any date or time recognition
          problem, including the Year 2000 problem, in any electronic data processing equipment or media, whether
          preventative or remedial, and whether before or after a loss, including temporary protection and preservation of property.
          This Policy does not pay for any business interruption loss resulting from the foregoing remediation, change, correction,
          repair or assessment.

     2.   Failure of electronic data processing equipment or media to correctly recognize, interpret, calculate, compare,
          differentiate, sequence, access or process data involving one or more dates or times, including the Year 2000, is not
          insured physical loss or damage. This Policy does not pay for any such incident or for any business interruption loss
          resulting from any such incident.

     Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not excluded by this Policy that
     results from a failure of electronic data processing equipment or media to correctly recognize, interpret, calculate,
     compare, differentiate, sequence, access or process data involving one or more dates or times, including the Year 2000. Such
     covered resulting physical loss or damage does not include any loss, cost or expense described in a) or b) above. If such
     covered resulting physical loss or damage happens, and if this Policy provides business interruption coverage, then, subject
     to all of its terms and conditions, this Policy also covers any insured business interruption loss directly resulting therefrom.

B. CANCELLATION/NON-RENEWAL
     This Policy may be:

     1.   Cancelled at any time at the request of the First Named Insured by surrendering this Policy to this Company or by giving
          written notice to this Company stating when such cancellation will take effect; or

     2.   Cancelled by this Company by giving the First Named Insured not less than:

          a) 60 days written notice of cancellation; or

          b) 10 days written notice of cancellation if the First Named Insured fails to remit, when due, payment of premium for
             this Policy; or

     3.   Non-renewed by this Company by giving the First Named Insured not less than 60 days written notice of non-renewal.

     Return of any unearned premium will be calculated on the customary short rate basis if the First Named Insured cancels and
     on a pro-rata basis if the Company cancels this Policy. Return of any unearned premium will be made by the Company as
     soon as practicable.

C. CONFORMITY TO STATUTE
     Terms of this Policy that conflict with the statutes of the jurisdiction where the insured property is located, are amended to
     conform to such statutes.

D. FIRST NAMED INSURED
     The First Named Insured shown in the Declarations section:

PRO AR 4100 (01/17)                                                                                               Page 37 of 44
© 2017 AFM. All rights reserved.
     1.   Is responsible for the payment of all premiums.

     2.   Will be the payee for any return premiums.

     3.   May authorize changes in the terms and conditions of this Policy with the consent of this Company.

E. INCREASE IN HAZARD
     This Policy will not apply to any location where there is an increase in hazard over which the Insured has control and
     knowledge. Any increase in hazard at one or more locations will not affect coverage at other locations where, at the time of
     loss or damage, the increase in hazard does not exist.

F. INSPECTIONS
     This Company, at all reasonable times, will be permitted, but will not have the duty, to inspect insured property. This
     Company does not address life, safety or health issues.

     This Company’s:

     1.   Right to make inspections; or

     2.   Making of inspections; or

     3.   Providing recommendations or other information in connection with any inspections,

     Will not constitute an undertaking, on behalf of or for the benefit of the Insured or others.

     This Company will have no liability to the Insured or any other person because of any inspection or failure to inspect.

     When this Company is not providing jurisdictional inspections, the Owner/Operator has the responsibility to assure that
     jurisdictional inspections are performed as required, and to assure that required jurisdictional Operating Certificates are
     current for their pressure equipment.

G. LIBERALIZATION CLAUSE
     If during the period that insurance is in force under this Policy, any filed rules or regulations affecting the same are revised
     by statute so as to broaden the insurance without additional premium charge, such extended or broadened insurance will
     inure to the benefit of the Insured within such jurisdiction, effective the date of the change specified in such statute.

H. MISREPRESENTATION AND FRAUD
     This entire Policy will be void if, whether before or after a loss, an Insured has:

     1.   Willfully concealed or misrepresented any material fact or circumstance concerning this insurance, the subject thereof,
          any insurance claim, or the interest of an Insured.

     2.   Made any attempt to defraud this Company.

     3.   Made any false swearing.




PRO AR 4100 (01/17)                                                                                               Page 38 of 44
© 2017 AFM. All rights reserved.
I. MORTGAGEE/LENDERS LOSS PAYABLE
     Loss or damage, if any, to specified property insured under this Policy shall be payable to each specified Lenders Loss
     Payable (hereinafter referred to as Lender) and specified Mortgagee as its interest may appear.

     This insurance as to the interest of the Lender or Mortgagee shall not be invalidated by:

     1.   Any act or neglect of the debtor, mortgagor or owner (as the case may be) of the property.

     2.   Foreclosure, notice of sale or similar proceedings with respect to the property.

     3.   Change in the title or ownership of the property.

     4.   Change to a more hazardous occupancy.

     The Lender or Mortgagee will notify this Company of any known change in ownership, occupancy or hazard and, within 10
     days of written request by this Company, may pay the increased premium associated with such known change. If the Lender
     or Mortgagee fails to pay the increased premium, all coverage under this Policy will cease.

     If the Insured fails to render proof of loss within the time provided in this Policy, the Lender or Mortgagee shall render proof
     of loss within sixty days after having knowledge of the Insured’s failure in the form and manner provided by this Policy,
     and, further, shall be subject to the provisions of this Policy relating to Appraisal, Legal Action Against this Company, and
     Settlement of Claims.

     If this Policy is cancelled at the request of the First Named Insured or its agent, the coverage for the interest of the Lender
     or Mortgagee will terminate 10 days after the Company sends to the Lender or Mortgagee written notice of cancellation,
     unless:

     1.   Sooner terminated by authorization, consent, approval, acceptance or ratification of the Insured’s action by the Lender
          or Mortgagee, or its agent.

     2.   This Policy is replaced by the Insured, with a policy providing coverage for the interest of the Lender or Mortgagee, in
          which event coverage under this Policy with respect to such interest will terminate as of the effective date of the
          replacement policy, notwithstanding any other provision of this Policy.

     This Company may cancel this Policy and/or the interest of the Lender or Mortgagee under this Policy, by giving the Lender
     or Mortgagee written notice 60 days prior to the effective date of cancellation, if cancellation is for any reason other than
     non-payment. If the debtor, mortgagor or owner has failed to pay any premium due under this Policy, this Company may
     cancel this Policy for such non-payment, but will give the Lender or Mortgagee written notice 10 days prior to the effective
     date of cancellation. If the Lender or Mortgagee fails to pay the premium due by the specified cancellation date, all coverage
     under this Policy will cease.

     Whenever this Company shall pay the Lender or Mortgagee for loss or damage under this Policy and shall deny payment to
     the debtor, mortgagor or owner, this Company shall, to the extent of such payment, be subrogated to the rights of the Lender
     or Mortgagee under all collateral held to secure the debt or mortgage. No subrogation shall impair the right of the Lender or
     Mortgagee to recover the full amount due. At its option, this Company may pay to the Lender or Mortgagee the whole
     principal due on the debt or mortgage plus any accrued interest. In this event, all rights and securities will be assigned and
     transferred from the Lender or Mortgagee to this Company, and the remaining debt or mortgage will be paid to this Company.

     This Company may invoke this Policy’s Suspension clause. The suspension of insurance will apply to the interest of the
     Lender or Mortgagee in any machine, vessel, or part of any machine or vessel subject to the suspension. This Company will
     provide the Lender or Mortgagee at the last reported address a copy of the suspension notice.

     All notices sent to the Lender shall be sent to its last reported address.


PRO AR 4100 (01/17)                                                                                               Page 39 of 44
© 2017 AFM. All rights reserved.
     Other provision relating to the interests and obligations of the Lender or Mortgagee may be added to this Policy by agreement
     in writing.

J. POLICY MODIFICATION
     This Policy contains all of the agreements between the Insured and the Company concerning this insurance. The Insured and
     the Company may request changes to this Policy. This Policy can be changed only by endorsements issued by the Company
     and made a part of this Policy.

     Notice to any agent or knowledge possessed by any agent or by any other person will not:

     1.   Create a waiver, or change any part of this Policy; or

     2.   Prevent the Company from asserting any rights under the provisions of this Policy.

K. REINSTATEMENT OF LIMITS AFTER A LOSS
     Except for an annual aggregate limit of liability, any loss or payment of any claim will not reduce the amount payable
     under this Policy.

L. SUSPENSION
     Upon discovery of a dangerous condition, this Company may immediately suspend the boiler and machinery insurance
     with respect to any machine, vessel or part thereof by giving written notice to the Insured. The insurance that is suspended
     may be reinstated by this Company. The Insured will be allowed the return of the unearned portion of the premium resulting
     from the suspension of insurance.

M. TRANSFER OF RIGHTS AND DUTIES UNDER THIS POLICY
     The Insured’s rights, interests and duties under this Policy may not be transferred or assigned without this Company’s written
     consent.




PRO AR 4100 (01/17)                                                                                             Page 40 of 44
© 2017 AFM. All rights reserved.
DEFINITIONS
actual cash value means the cost to repair or replace the property, on the date of the loss or damage, with material of like kind
and quality, less proper deduction for obsolescence and physical depreciation.

annual aggregate means the Company’s maximum amount payable during any policy year.

boiler and machinery means:

1.   Direct physical loss or damage originating within:

     a) Boilers, fired or unfired pressure vessels, vacuum vessels and pressure piping, all normally subject to vacuum or internal
        pressure other than static pressure of contents, excluding:

          i)   Waste disposal piping;

          ii) Any piping forming part of a fire protective system;

          iii) Furnaces; and

          iv) Any water piping other than:

               (a) Boiler feed water piping between the feed pump or injector and the boiler;

               (b) Boiler condensate return piping; or

               (c) Water piping forming part of a refrigerating or air conditioning system used for cooling, humidifying or space
                   heating purposes.

     b) All mechanical, electrical, electronic or fiber optic equipment;

2.   And caused by, resulting from or consisting of:

     a) Mechanical breakdown; or

     b) Electrical or electronic breakdown; or

     c)   Extremes or changes of temperature; or

     d) Rupture, bursting, bulging, implosion or steam explosion.

3.   boiler and machinery as used in this Policy does not mean:

     Physical loss or damage caused by or resulting from any of the following regardless of any other cause or event contributing
     concurrently or in any other sequence to the loss:

     a) Combustion explosions, except from within combustion gas turbines; or

     b) Explosions from liquids coming in contact with molten materials; or

     c)   Accidental discharge, escape, leakage, backup or overflow to the open of any material from confinement within piping,
          plumbing systems or tanks except from property described in Item 1a above; or

     d) Fire, or from the use of water or other means to extinguish a fire.


PRO AR 4100 (01/17)                                                                                            Page 41 of 44
© 2017 AFM. All rights reserved.
communicable disease means disease which is:

     1.   Transmissible from human to human by direct or indirect contact with an affected individual or the individual’s
          discharges, or

     2.   Legionellosis.

contaminant means anything that causes contamination.

contamination means any condition of property due to the actual or suspected presence of any foreign substance, impurity,
pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing
agent, fungus, mold or mildew.

date or time recognition means the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing
or processing of data involving one or more dates or times, including the Year 2000.

described location(s) means the locations described in the Insurance Provided clause of the Declarations section of this Policy.

earth movement means any natural or man-made earth movement, including but not limited to earthquake or landslide regardless
of any other cause or event contributing concurrently or in any other sequence of loss. However, physical loss or damage by fire,
explosion, sprinkler leakage or flood resulting from earth movement will not be considered to be loss by earth movement
within the terms and conditions of this Policy.

electronic data processing equipment or media means any computer, computer system or component, hardware, network,
microprocessor, microchip, integrated circuit or similar devices or components in computer or non-computer equipment,
operating systems, data, programs or other software stored on electronic, electro-mechanical, electro-magnetic data processing
or production equipment, whether the property of the Insured or not.

fine arts means paintings; etchings; pictures; tapestries; rare or art glass windows; valuable rugs; statuary; sculptures; antique
furniture; antique jewelry; bric-a-brac; porcelains; and similar property of rarity, historical value, or artistic merit, excluding
automobiles, coins, stamps, furs, jewelry, precious stones, precious metals, watercraft, aircraft, money and securities.

flood means flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or tidal water; the
release of water, the rising, overflowing or breaking of boundaries of natural or man-made bodies of water; or the spray therefrom;
all whether driven by wind or not; or sewer backup resulting from any of the foregoing; regardless of any other cause or event,
whether natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or damage from flood
associated with a storm or weather disturbance whether or not identified by name by any meteorological authority, is considered
to be flood within the terms of this Policy. However, physical loss or damage by fire, explosion or sprinkler leakage resulting
from flood is not considered to be loss by flood within the terms and conditions of this Policy.

Green means products, materials, methods and processes certified by a Green Authority that conserve natural resources, reduce
energy or water consumption, avoid toxic or other polluting emissions or otherwise minimize environmental impact.

Green Authority means an authority on Green buildings, products, materials, methods or processes that are certified and
accepted by Leadership in Energy and Environmental Design (LEED®), Green Building Initiative Green Globes®, Energy Star
Rating System or any other recognized Green rating system.

irreplaceable means an item which cannot be replaced with other of like kind and quality.

location means a location described in the Insurance Provided clause of the Declarations section or included as Newly Acquired
Property or Unnamed Property coverages.




PRO AR 4100 (01/17)                                                                                             Page 42 of 44
© 2017 AFM. All rights reserved.
named perils means: fire, lightning, wind, hail, explosion, smoke, impact from aircraft and vehicles, objects falling from aircraft,
strike, riot, civil commotion, vandalism, theft, attempted theft, sprinkler leakage or collapse of buildings.

occurrence means the sum total of all loss or damage of the type insured, including any insured Business Interruption loss,
arising out of or caused by one discrete event of physical loss or damage, except as respects the following:

1.   terrorism: occurrence will mean the sum total of all loss or damage of the type insured, including any insured Business
     Interruption loss, arising out of or caused by all acts of terrorism during a continuous period of seventy-two (72) hours.

2.   earth movement: occurrence will mean the sum total of all loss or damage of the type insured, including any insured
     Business Interruption loss, arising out of or caused by all earth movement(s) during a continuous period of seventy-two
     (72) hours.

off-premises data processing or data transmission services means the storage or processing of data performed off-premises
of the Insured’s property, including the transmission of voice, data or video over a single, or combination of, computer or
communication networks.

offshore means away from the shore but not connected to the shore by docks, piers or any other physical connection other than
pipelines.

ordinary payroll means:

1.   Wages of all employees except officers, executives, department managers, and employees under contract or similar key
     employees; and

2.   Includes taxes and charges dependent on the payment of those wages.

physical loss or damage to electronic data, programs or software means the destruction, distortion or corruption of electronic
data, programs or software.

production machinery and equipment means any production or process machine(s) or apparatus that processes, forms, cuts,
shapes, grinds or conveys raw materials, materials in process or finished goods and any associated equipment utilized in
production including but not limited to electrical cabling, transformers, HVAC and any equipment or apparatus that is mounted
upon or used exclusively with any one or more production or process machine(s) or apparatus.

raw materials mean materials and supplies in the state in which the Insured receives them for conversion by the Insured into
finished goods.

soft costs means the expenses over and above normal expenses at locations undergoing alterations or additions to existing
property and property in the course of construction limited to the following:

1.   Construction loan fees - the additional cost incurred to rearrange loans necessary for the completion of construction, repairs
     or reconstruction including the cost to arrange refinancing, accounting work necessary to restructure financing, legal work
     necessary to prepare new documents, and charges by the lenders for the extension or renewal of loans necessary.

2.   Commitment fees, leasing and marketing expenses - the cost of returning any commitment fees received from prospective
     tenant(s) or purchaser(s), the cost of releasing and marketing of the Insured Project due to loss of tenant(s) or purchaser(s).

3.   Additional fees - for architects, engineers, consultants, attorneys and accountants needed for the completion of construction,
     repairs or reconstruction.

4.   Carrying costs - building permits, additional interest on loans, insurance premiums and property and realty taxes.




PRO AR 4100 (01/17)                                                                                              Page 43 of 44
© 2017 AFM. All rights reserved.
stock in process means raw materials or stock, which has undergone any aging, seasoning, mechanical or other process or
manufacture, but which is not finished goods.

terrorism means:

1.   Any act, involving the use or threat of: force, violence, dangerous conduct, interference with the operations of any business,
     government or other organization or institution, or any similar act,

2.   When the effect or apparent purpose is:

     To influence or instill fear in any government (de jure or de facto) or the public, or any segment of either; or to further, or
     to express support for, or opposition to, any political, religious, social, ideological or similar type of objective or position.

transmission and distribution systems means transmission and distribution systems including but not limited to electricity, gas,
fuel, steam, water, refrigeration, sewerage, voice, data and video. Such systems shall include poles, towers and fixtures, overhead
conductors and devices, underground and underwater conduit, underground and underwater conductors and devices, line
transformers, service meters, street lighting and signal systems.

valuable papers and records means inscribed, printed or written: documents; manuscripts or records including abstracts; and,
books, deeds, drawings, films, maps or mortgages, all of which must be of value to the Insured. Valuable papers and records
are not: money, securities and stamps; converted data programs or instructions used in the Insured’s data processing operations;
or, materials on which data is recorded.

wind means direct action of wind including substance driven by wind. Wind does not mean or include anything defined as flood
in this Policy.

workplace accident means a sudden, fortuitous event that happens during working hours and arises out of work performed in
the course and the scope of employment.




PRO AR 4100 (01/17)                                                                                                Page 44 of 44
© 2017 AFM. All rights reserved.
                              CYBER EVENT ENDORSEMENT
This Endorsement is a part of this Policy and the terms and conditions of this Policy are amended as described herein. All
other terms and conditions of this Policy remain unchanged.

1.   Cyber Event Definition

     The following definition is added to this Policy:

     cyber event means any act involving the malicious or unauthorized access to, operation of, or use of electronic data
     processing equipment or media, regardless of any other cause or event contributing concurrently or in any other
     sequence of loss. However, physical loss or damage by fire, explosion or sprinkler leakage resulting from cyber event is
     not considered to be loss by cyber event within the terms and conditions of this Policy.

2.   Exclusions

     PROPERTY EXCLUDED item 12. is replaced with the following:

     12. Electronic data, programs or software, except when incorporated into physical goods intended to be sold as:

          a)       Finished goods manufactured by the Insured; or

          b)       Other merchandise not manufactured by the Insured;

          or as provided by the Data Restoration coverage in this Policy.

     EXCLUSIONS Group I item 4. is replaced with the following:

     4.   Lack of incoming electricity, fuel, water, gas, steam or refrigerant; outgoing sewerage; or incoming or outgoing
          voice, data or video; all when caused by an event off the location, except as provided by the Data Service Provider
          and Off-Premises Service Interruption coverages in this Policy. If the lack of such a service directly causes insured
          physical damage at the location, then only that resulting damage is insured.

3.   Additional Coverages

     ADDITIONAL COVERAGES items 6. and 21. are replaced with the following:

     6.   Data Restoration

          This Policy covers insured physical loss or damage to electronic data, programs or software, while anywhere
          within this Policy’s Territory, including while in transit.

          With respect to physical loss or damage to electronic data, programs or software caused by or resulting from a
          cyber event, this coverage will apply when the time to recreate or restore such data, programs or software with due
          diligence and dispatch is in excess of the Qualifying Period shown in the Declarations section of this Policy.

          This coverage includes:

          a)       The cost of the following reasonable and necessary actions taken by the Insured due to actual insured
                   physical loss or damage to electronic data, programs or software:

                   i)       To temporarily protect and preserve insured electronic data, programs or software.



PRO CYBER EVENT 4100 (06/19)                                                                                      Page 1 of 4
© 2019 AFM. All rights reserved.
                  ii)       For the temporary repair of insured physical loss or damage to electronic data, programs or
                            software.

                  iii)      To expedite the permanent repair or replacement of such damaged property.

         b)       The reasonable and necessary costs incurred by the Insured to temporarily protect or preserve insured
                  electronic data, programs or software against immediately impending insured physical loss or damage to
                  electronic data, programs or software. In the event that there is no physical loss or damage, the costs
                  covered under this item will be subject to the deductible that would have applied had there been such
                  physical loss or damage.

         This Additional Coverage excludes loss or damage to data, programs or software when incorporated into physical
         goods intended to be sold as:

         a)       Finished goods manufactured by the Insured, or

         b)       Other merchandise not manufactured by the Insured.

         Data Restoration Exclusions: As respects Data Restoration, the following additional exclusion applies:

         This Policy excludes the following but, if physical damage not excluded by this Policy results, then only that
         resulting damage is insured:

         a)       Errors or omissions in processing or copying.

         b)       Loss or damage to data, programs or software from errors or omissions in programming or machine
                  instructions.

         c)       Deterioration, inherent vice, vermin or wear and tear.

         The Period of Liability for this Additional Coverage Extension will be:

         a)       The period of time starting from the time of insured physical loss or damage to electronic data, programs
                  or software; and

         b)       Ending when with due diligence and dispatch the electronic data, programs or software could have been
                  recreated or restored and made ready for production or business operations or services under the same or
                  equivalent physical operating conditions that existed prior to the physical loss or damage.

         Data Restoration Valuation: On property insured under this coverage, the loss amount will not exceed:

         a)       The cost to repair, replace or restore data, programs or software including the costs to recreate, research and
                  engineer; or

         b)       The blank value of the media if not repaired, replaced or restored within two years from the date of loss.

    21. Data Service Provider - Property Damage

         This Policy covers insured physical loss or damage to insured property at a location when such physical loss or
         damage results from the interruption of off-premises data processing or data transmission services by reason of
         any accidental event at the facilities of the provider of such services, while anywhere within this Policy’s Territory,
         that immediately prevents in whole or in part the delivery of such provided services.




PRO CYBER EVENT 4100 (06/19)                                                                                       Page 2 of 4
© 2019 AFM. All rights reserved.
          For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event
          at the facilities of the provider.

          This coverage will apply when such interruption of off-premises data processing or data transmission services is
          in excess of the Qualifying Period shown in the Declarations section of this Policy. Such interruption is the time
          when an interruption of provided services happens; and ending when with due diligence and dispatch the service
          could be wholly restored.

          Additional General Conditions:

          1)       The Insured will immediately notify the company providing off-premises data processing or data
                   transmission services of any interruption of such services.

          2)       The Company will not be liable if the interruption of such services is caused directly or indirectly by the
                   failure of the Insured to comply with the terms and conditions of any contracts the Insured has entered into
                   for such specified services.

          Data Service Provider - Property Damage Exclusions: As respects Data Service Provider - Property Damage, the
          following additional exclusion applies:

          This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any
          other cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to
          the loss.

4.   Business Interruption Coverage

     BUSINESS INTERRUPTION COVERAGE EXTENSIONS items 4. and 11. are replaced with the following:

     4.   Owned Network Interruption

          This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability
          directly resulting from:

          a)       The failure of the Insured’s electronic data processing equipment or media to operate provided that such
                   failure is the direct result of a cyber event directed at the Named Insured; or

          b)       The Insured’s reasonable action to temporarily protect the Insured’s electronic data processing equipment
                   or media against an actual or immediately impending cyber event directed at the Named Insured, provided
                   such action is necessary to prevent failure of the Insured’s electronic data processing equipment or media
                   to operate.

          While anywhere within this Policy’s Territory.

          As respects item a) above, this coverage will apply when the Period of Liability below is in excess of the Qualifying
          Period shown in the Declarations section of this Policy.

          The Period of Liability for this Business Interruption Coverage Extension will be:

          a)       The period of time starting when the Insured’s electronic data processing equipment or media fails to
                   operate and ending when with due diligence and dispatch, the Insured’s electronic data processing
                   equipment or media could be restored to the same or equivalent operating condition that existed prior to
                   the failure; and




PRO CYBER EVENT 4100 (06/19)                                                                                      Page 3 of 4
© 2019 AFM. All rights reserved.
         b)       Does not include the additional time to make changes to the Insured’s electronic data processing
                  equipment or media.

    11. Data Service Provider - Business Interruption

         This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at a
         location of off-premises data processing or data transmission services, when the interruption is caused by any
         accidental event at the facilities of the provider of such services, while anywhere within this Policy’s Territory, that
         immediately prevents in whole or in part the delivery of such provided services.

         For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event
         at the facilities of the provider.

         This coverage will apply when the Period of Liability of off-premises data processing or data transmission
         services below is in excess of the Qualifying Period shown in the Declarations section of this Policy.

         Additional General Conditions:

         a)       The Insured will immediately notify the company providing off-premises data processing or data
                  transmission services of any interruption of such services.

         b)       The Company will not be liable if the interruption of such services is caused directly or indirectly by the
                  failure of the Insured to comply with the terms and conditions of any contracts the Insured has entered into
                  for such specified services.

         Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

         This Extension does not cover the Business Interruption Coverage loss incurred by the Insured covered by Owned
         Network Interruption coverage as provided in this section of this Policy.

         Data Service Provider - Business Interruption Exclusions: As respects Data Service Provider - Business Interruption,
         the following additional exclusions apply:

         This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any
         other cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to
         the loss.

         The Period of Liability for this Business Interruption Coverage Extension will be:

         a)       The period starting with the time when an interruption of provided services happens; and ending when with
                  due diligence and dispatch the service could be wholly restored and the location receiving the service could
                  or would have resumed normal operations following the restorations of service under the same or equivalent
                  physical and operating conditions as provided by the Period of Liability clause in this section.

         b)       Is limited to only those hours during which the Insured would or could have used service(s) if it had been
                  available.

         c)       Does not extend to include the interruption of operations caused by any reason other than interruption of the
                  provided service(s).




PRO CYBER EVENT 4100 (06/19)                                                                                      Page 4 of 4
© 2019 AFM. All rights reserved.
                        SUPPLEMENTAL UNITED STATES
                 CERTIFIED ACT OF TERRORISM ENDORSEMENT
This Endorsement is applicable to all insured locations in the United States, its territories and
possessions and the Commonwealth of Puerto Rico.

Coverage for “Certified Act of Terrorism” Under The Terrorism Risk Insurance Act of 2002, as
amended.

In consideration of a premium charged of $0, this Policy, subject to the terms and conditions therein and in
this Endorsement, covers direct physical loss or damage to insured property and any resulting Business
Interruption loss, as provided in the Policy, caused by or resulting from a Certified Act of Terrorism as
defined herein.

Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in this
Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the effect that
such exclusion or limitation does not apply to a “Certified Act of Terrorism” as defined herein.
This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated under
any Sub-Limits clause in the Declarations section of this Policy.

With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts for
which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
(including subsequent action of Congress pursuant to the Act) which includes a provision stating that if the
aggregate insured losses exceed $100,000,000,000 during any calendar year, neither the United States
Government nor any insurer that has met its insurer deductible shall be liable for the payment of any portion
of the amount of such losses that exceed $100,000,000,000. If the aggregate insured losses for all insurers
exceed $100,000,000,000, your coverage may be reduced.

The coverage provided under this Endorsement for “Certified” losses caused by acts of terrorism will be
partially reimbursed by the United States Government under a formula established by Federal Law. Under
this formula, the United States pays 85% (and beginning on January 1, 2016, shall then decrease by 1
percentage point per calendar year until equal to 80 percent) of covered terrorism losses exceeding a
statutorily established retention by the insurer referenced in this Policy. The premium charged for this
coverage is provided above.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of terrorism exclusion,
do not serve to create coverage for any loss which would otherwise be excluded under this Endorsement or
the Policy.

The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

Reference and Application: The following term(s) means:

Certified Act of Terrorism:

A “Certified Act of Terrorism” means any act that is certified by the Secretary of the Treasury, in consultation
with the Secretary of Homeland Security, and the Attorney General of the United States, to be an act of
terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and extended in 2005,
2007 and in 2015. The criteria contained in that Act for a “Certified Act of Terrorism” include the following:

      a. The act resulted in aggregate losses in excess of $5,000,000; and

      b. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
         committed by an individual or individuals as part of an effort to coerce the civilian population of
         the United States or to influence the policy or affect the conduct of the United States Government
         by coercion.

7312 (1/15)                                       Page 1 of 1
                                                    MINNESOTA

                            AMENDATORY ENDORSEMENT

With respect to any insured location in the State of Minnesota this policy is amended:

CANCELLATION - The Insured may cancel this policy by returning it to the Company or by giving it a written
notice and stating at what future time coverage is to cease.

During the first 89 days this policy is in effect, the Company may cancel the policy, or one or more of its parts, for
any reason by giving the Insured a written notice at least 10 days before the cancellation is to take effect.

The Insured may return premium, and if any, it will be calculated according to the Company rules. It will be
refunded to the Insured with the cancellation notice or within a reasonable time. Payment or tender of the unearned
premium is not a condition of cancellation.

If this policy has been in effect for 90 days or more, or if it is a renewal of a policy issued by the Company effective
immediately, it may cancel this policy only if one or more of the following reasons apply:

1.   Nonpayment of premium;

2.   Misrepresentation or fraud made by or with the Insured’s knowledge in obtaining the policy or in pursuing a
     claim under the policy;

3.   Actions by the Insured that have substantially increased or substantially changed the risk insured;

4.   The Insured’s refusal to eliminate known conditions that increase the potential for loss after notification by the
     Company that the condition must be removed;

5.   Substantial change in the risk assumed, except to the extent that the Company should reasonably have foreseen
     the change or contemplated the risk in writing the contract;

6.   Loss of reinsurance by the Company which provided coverage to it for a significant amount of the underlying
     risk insured;

     A notice of cancellation under this clause shall advise the Insured that they have ten days from the date of
     receipt of the notice to appeal the cancellation to the Commissioner of Commerce and that the Commissioner
     will render a decision as to whether the cancellation is justified because of the loss of reinsurance within five
     business days after receipt of the appeal; or

7.   A determination by the Commissioner that the continuation of the policy could place the Company in violation
     of the insurance laws of this state.

The Company will give the Insured written notice of cancellation at least 60 days before the cancellation is to take
effect if the cancellation is for reasons other than nonpayment of premium. For nonpayment of premium, the
Company will give the Insured at least 10 days notice.

RESIDENTIAL - If this policy covers buildings used for residential purposes (other than a hotel or motel) and has
either been in effect 60 days or is a renewal policy, the Company may cancel that coverage only if one or more of
the following reasons apply:

1. Nonpayment of premium;

AFM 6503 (04/15)                                                                                             Page 1 of 2
2. Misrepresentation of fraud made by the Insured or with their knowledge in obtaining the policy or in pursuing a
   claim thereunder;

3. An act or omission by the Insured which materially increases the risk originally accepted;

4. Physical changes in the insured property which are not corrected or restored within a reasonable time after they
   occur and which results in the property becoming uninsurable.

The Company will give the Insured written notice of cancellation at least 30 days before the cancellation is to take
effect. If the Company cancels the policy, unearned premium shall be calculated on a pro rata basis.

NONRENEWAL - If the Company decides not to renew this policy, it will give the Insured notice of nonrenewal at
least 60 days before the end of the policy period. Notice of nonrenewal is not required if the Insured has insured
elsewhere, have accepted replacement coverage, or have requested or agreed to nonrenewal.

NOTICE – The company notice of cancellation or nonrenewal will be by first class mail or by delivery to the
Insured’s last known address and to any agent of record. The notice of cancellation must include a statement of the
reasons for cancellation.

RENEWAL - If the company offers to renew this policy with less favorable terms as to amount of coverage or
deductible or with higher rates, it will notify the Insured at least 60 days prior to the expiration date.

LOSS PAYMENT PREMIUM - The loss payment provision is amended as follows:

The company will pay an Insured loss within five business days after an acceptable proof of loss has been received
by it and the amount of loss has been agreed to in writing or an appraisal award has been filed with it.

REPAIR OR REPLACEMENT - For property covered on a Repair or Replacement basis, the following
paragraphs shall replace any wording in conflict herewith:

1.   The cost to repair the damaged portion in accordance with the minimum code as required by State or local
     authorities, but not less than necessary to satisfy minimum code as required by State or local authorities; or

2.   The cost to rebuild or replace on the same or another site, with new materials of equivalent size, kind and
     quality but not less than necessary to satisfy minimum code as required by State or local authorities.

DEED VENDOR TREATED AS MORTGAGEE - The Mortgage Clause provisions are extended to Deed
Vendors defined as a seller of residential property valued as less than $100,000 in which the seller agrees to finance
some or all of the mortgage.

VALUED POLICY - The Company agrees that in the event of a total loss, the Limit of Insurance for a described
building represents its value. However, the valued policy provisions of the laws of Minnesota do not apply to
property insured under this policy on a builder’s risk basis.




AFM 6503 (04/15)                                                                                            Page 2 of 2
                                                 WISCONSIN

                             AMENDATORY ENDORSEMENT

With respect to any insured location in the State of Wisconsin this policy is amended:

MISREPRESENTATION AND FRAUD - No oral or written statement, representation or warranty made by the
Insured in his behalf in the negotiation of this policy shall be deemed material or defeat or avoid this policy, unless
such statement, representation or warranty was false and made with intent to deceive, or unless the matter
misrepresented or made a warranty, increased the risk or contributed to the loss. No breach of a warranty in this policy
shall defeat or avoid this policy unless the breach of such warranty existed at the time of the loss and either increased
the risk at the time of loss or contributed to the loss.

CHANGES - The term of this policy shall not be changed, except by endorsement issued to form a part of this policy.
Knowledge of an agent of the Company of any fact which breaches a condition of the policy shall be knowledge of
the Company if such fact is known to the agent at the time the policy is issued or an application made or thereafter
becomes known to the agent in the course of his dealings as an agent with the Named Insured. Any fact which breaches
a condition of the policy and is known to the agent prior to loss shall not void the policy or defeat a recovery thereon
in the event of loss.

NOTICE OF LOSS - If proof of loss is filed as soon as reasonably possible and within one year after the time it is
required by the policy, failure to file proof of loss within the time required by the policy shall not invalidate or reduce
any claim by the Insured unless the Company is prejudiced thereby and it was reasonably possible to meet the time
limit.

SETTLEMENT OF LOSS: SETTLEMENT OF CLAIMS – Thirty (30) days limitation for payment of insurance
claims shall replace any time limitation presently appearing in the policy.

NOTICE TO POLICYHOLDERS - Section Ins. 6.10, Wisconsin Administrative Code requires that certain
information accompany all policies issued or renewed after October 1, 1989.

The Wisconsin Code permits the company to return premium on a short rate basis when you initiate cancellation, and
on a pro rata basis when it initiates cancellation.

In the event the Insured cancels their policy prior to its expiration date, they will be subject to a substantial penalty.

Should the Company fail to notify the Insured of this penalty in writing at least 10 days prior to cancellation, it cannot
refund a premium of less than the pro rata unearned premium.

COMPANY’S RIGHT OF RECOVERY/ SUBROGATION - This Company may require from the Insured an
assignment of all right of recovery against any party for loss to the extent that payment therefor is made by this
Company. This Company shall acquire no right of recovery:

1.   Which the Insured has expressly waived prior to loss nor shall such waiver affect the Insured’s rights under this
     policy, or;

2.   Unless the Insured has been made whole for all damages sustained.

Any recovery as a result of subrogation arising out of a loss occurrence shall accrue to the Insured in the amount of
the deductible and/or the amount of any provable uninsured loss.

CANCELLATION - This policy is subject to cancellation by the Company as follows:

1.CANCELLATION OF NEW POLICIES IN FORCE FOR LESS THAN 60 DAYS. Insurance under this policy
  which has been in force for less than 60 days and if this is not a renewal policy, may be cancelled by the Company
  by mailing or delivering to the Named Insured written notice stating when, not less than 10 days thereafter, such
AFM 3884 (04/15)                                                                                            Page 1 of 2
      cancellation shall be effective.

2.    CANCELLATION FOR NON-PAYMENT OF PREMIUM. Insurance under this policy may be cancelled by the
      Company if the Named Insured fails to discharge when due, any of his obligations in connection with the payment
      of premium for such policy or any installment thereof by mailing to the Named Insured written notice stating
      when, not less than 10 days thereafter, such cancellation shall be effective.

3. MID-TERM CANCELLATION OF POLICIES IN FORCE FOR 60 DAYS OR MORE AND RENEWAL
   POLICIES. Other than for non-payment of premium as provided for in the paragraph (b) above, insurance under
   this policy which has been in effect for 60 days or more or if this is a renewal policy, may be cancelled by the
   Company prior to the expiration of the policy term only for one of the following specified reasons:

     a.   Material misrepresentation;

     b.   Substantial change in the risk assumed, except to the extent that the Company should reasonably have foreseen
          the change or contemplated the risk in writing the contract;

     c. Substantial breaches of contractual duties, conditions or warranties. Such cancellation may be made by mailing
        or delivering to the Named Insured written notice stating when, not less than 10 days thereafter, such
        cancellation shall be effective.

4.    CANCELLATION OF POLICIES WITH A TERM OF MORE THAN ONE YEAR. In addition to the right of
      the Company to cancel as provided for in paragraph (b) and (c) above and provided that if this policy is written
      without a fixed expiration date or for a policy term longer than one year, this policy may be cancelled by the
      Company effective on the expiration of any annual period, commencing with its original effective date, by mailing
      or delivering to the Named Insured written notice of such cancellation not less than 60 days prior to the expiration
      of such annual period.

5.    NON-RENEWAL OF POLICY. The Named Insured shall have a right to renewal of this policy on the terms then
      being applied by the Company to similar risks for an additional period of time equivalent to the expiring term if
      the agreed term is a year or less, or for one year if the agreed term is longer than one year, unless at least 60 days
      prior to the date of expiration of the policy term a notice of intention not to renew the policy beyond such agreed
      expiration date is mailed or delivered to the Named Insured.

If the Named Insured has insured elsewhere, has accepted replacement coverage or has requested or agreed to non-
renewal, the provisions of this Non-Renewal of policy condition do not apply.

All other terms and conditions of this policy not in conflict herewith shall remain unchanged.




AFM 3884 (04/15)                                                                                                 Page 2 of 2
EXHIBIT B
Claimed Loss based on July and October Only
                                                                                                                                                                                   Per Insight Sched              Per Insight
                                                                                                                                                                                      Less Actual    Lost Gross         5.49%   Net BI       Property      Total                  Net
 Store #        Location     Date Closed    Day of Week Date Open Day of Week Wednesday          Thursday     Friday      Saturday     Sunday      Monday     Tuesday       Total      Achieved     Margin    Saved Exp         Loss           Loss        Loss     Deductible   Loss
    1      Robbinsdale            28-May   Thursday          2-Jun Tuesday                     $      1,342 $     2,758 $      2,415 $     1,328 $    2,257             $     10,100 $        895 $    9,205 $      505 $          8,700 $      11,172 $    19,872 $   10,000 $    9,872
    2      Burnsville             28-May   Thursday          2-Jun Tuesday                            2,562       4,158        3,100       2,902      2,885                   15,608        4,095     11,513        632          10,881             826     11,707     10,000      1,707
    4      Roseville              27-May   Wednesday         2-Jun Tuesday           -                2,489       5,071        3,239       2,396      3,183                   16,378        2,535     13,843        760          13,083         18,710      31,793     10,000     21,793
    5      Fridley                28-May   Thursday          2-Jun Tuesday                            4,001       3,489        3,287       1,536      3,447                   15,760        2,531     13,229        726          12,503             483     12,986     10,000      2,986
    6      St Cloud               30-May   Saturday          2-Jun Tuesday                                                     3,442       1,052      2,585                    7,079        2,720      4,359        239            4,120            120       4,240    10,000        -
    7      Duluth                 30-May   Saturday          2-Jun Tuesday                                                     1,858       1,116      2,802                    5,776          726      5,050        277            4,773            425       5,198    10,000        -
    8      Rochester              30-May   Saturday          2-Jun Tuesday                                                       619         349      2,017                    2,984          181      2,803        154            2,649            240       2,889    10,000        -
   11      Bloomington            28-May   Thursday          2-Jun Tuesday                              -         3,044        2,945         739      2,140                    8,868          484      8,384        460            7,924          1,264       9,188    10,000        -
   12      Anoka                  28-May   Thursday          2-Jun Tuesday                              548       1,423        1,301       1,034        657                    4,964        1,145      3,819        210            3,609          1,131       4,740    10,000        -
   13      Coon Rapids            28-May   Thursday          2-Jun Tuesday                            2,524       3,104        2,093       1,187      1,495                   10,404        1,874      8,530        468            8,062          7,763     15,825     10,000      5,825
   15      Mankato                30-May   Saturday          2-Jun Tuesday                                                     1,206         605      2,259                    4,070          200      3,870        212            3,658            444       4,102    10,000        -
   22      Madison                31-May   Sunday            2-Jun Tuesday                                                                 3,996      3,656       1,831        9,484          982      8,502        467            8,035        17,139      25,174     10,000     15,174
   24      West St Paul           28-May   Thursday          2-Jun Tuesday                            2,387       4,214        3,046       1,414      2,744                   13,806        1,860     11,946        656          11,290           1,256     12,546     10,000      2,546
   25      West Allis             31-May   Sunday            2-Jun Tuesday                                                                 1,612      3,466                    5,078          990      4,088        224            3,864          2,649       6,513    10,000        -
                                                                   Totals     $      -         $    15,853 $     27,263 $     28,553 $    21,265 $   35,594 $     1,831 $    130,359      $21,218    $109,141     $5,990        $103,151        $63,622    $166,773   $140,000 $ 59,903




                            Based on July and Oct Only




           No loss on these dates - actual sales achieved exceed projected - see detail tabs
